John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities BMO Capital markets Mitsubishi UFJ Securities Co- Managers BBVA Regions Securities Deutsche Bank Securities U.S. Bancorp Fifth Third Securities, Inc. Names of Issuers: IntercontinentalExchange Group, Inc. Title of Securities: ICE 2.5 10/15/18, C#45866FAB0 Date of First Offering: 10/01/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.911 Comparable Securities 1) Westpac Banking Corporation, C#961214CC5 2) Morgan Stanley, CE6174467U7 3 ) General Electric Capital Corporation, C#36962G6W9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.7475%). Years of Issuers Operations: 13 years Trade Date: 10/01/13 Portfolio Assets on Trade Date: $542,515,835.09 Price Paid per Unit: $99.911 Total Price Paid by Portfolio: 500,000 bonds @ $99.911 $499,555.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 22,000,000 bonds @ $99.911 $21,980,420.00 % of Portfolio Assets Applied to Purchase 0.092% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 13 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities BMO Capital markets Mitsubishi UFJ Securities Co- Managers BBVA Regions Securities Deutsche Bank Securities U.S. Bancorp Fifth Third Securities, Inc. Names of Issuers: IntercontinentalExchange Group, Inc. Title of Securities: ICE 4 10/15/23, C#45866FAA2 Date of First Offering: 10/01/13 Amount of Total Offering : $800,000,000 Unit Price of Offering: $99.225 Comparable Securities 1) RLI Corporation, C#749607AC1 2) American Tower Corporation, C#03027XAD2 3 ) Genworth Holdings, C#372491AA8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.7475%). Years of Issuers Operations: 13 years Trade Date: 10/01/13 Portfolio Assets on Trade Date: $542,515,835.09 Price Paid per Unit: $99.225 Total Price Paid by Portfolio: 465,000 bonds @ $99.225 $461,396.25 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 16,000,000 bonds @ $99.225 $15,876,000.00 % of Portfolio Assets Applied to Purchase 0.085% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 13 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books KeyBanc Capital Markets U.S. Bancorp Mitsubishi UFJ Securities Co- Managers Samuel A. Ramirez & Co., Inc. The Williams Capital Group Wells Fargo Securities Names of Issuers: Southwest Gas Corporation Title of Securities: SWX 4.875 10/01/43, C#844895AW2 Date of First Offering: 10/01/13 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.922 Comparable Securities 1) Piedmont Natural Gas Co., C#720186AG0 2) Commonwealth Edison, C#202795JB7 3 ) Southern Power, C#843646AJ9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). Years of Issuers Operations: 82 years Trade Date: 10/01/13 Portfolio Assets on Trade Date: $542,515,835.09 Price Paid per Unit: $99.922 Total Price Paid by Portfolio: 310,000 bonds @ $99.922 $309,758.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.922 $9,992,200.00 1 % of Portfolio Assets Applied to Purchase 0.057% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 82 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets Wells Fargo Securities Mitsubishi UFJ Securities Co- Managers BBVA Securities Fifth Third Securities BNP Paribas Huntington Investment Company Mizuho Securities PNC Capital Markets Names of Issuers: NiSource Finance Corporation Title of Securities: NI 5.65 02/01/45, C#65473QBD4 Date of First Offering: 10/03/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.341 Comparable Securities 1) Piedmont Natural Gas, C#720186AG0 2) Southern Power Company, C#843646AJ9 3 ) PPL Electric Utilities, C#69351UAR4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). Years of Issuers Operations: 101 years Trade Date: 10/03/13 Portfolio Assets on Trade Date: $544,090,185.60 Price Paid per Unit: $99.341 Total Price Paid by Portfolio: 330,000 bonds @ $99.341 $327,825.30 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.341 $9,934,100.00 % of Portfolio Assets Applied to Purchase 0.060% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Goldman, Sachs & Co. Wells Fargo Securities Co- Managers Names of Issuers: Berkshire Hathaway Finance Corporation Title of Securities: BRK 2.9 10/15/20, C#084664BZ3 Date of First Offering: 10/08/13 Amount of Total Offering : $550,000,000 Unit Price of Offering: $99.805 Comparable Securities 1) UDR Inc., C#90265EAH3 2) AvalonBay Communities, C#05348EAS8 3 ) General Electric Capital Corp., C#36962G7C2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.375%). Years of Issuers Operations: 174 years Trade Date: 10/08/13 Portfolio Assets on Trade Date: $542,193,307.04 Price Paid per Unit: $99.805 Total Price Paid by Portfolio: 1,165,000 bonds @ $99.805 $1,162,728.25 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.805 $34,931,750.00 % of Portfolio Assets Applied to Purchase 0.214% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan Wells Fargo Securities Jefferies UBS Investment Bank Co- Managers BB&T Capital Markets KeyBanc Capital Markets Citigroup Global Markets Regions Securities Fifth Third Securities US Bancorp Names of Issuers: Mid-America Apartments, L.P. Title of Securities: MAA 4.3 10/15/23, C#59523UAA5 Date of First Offering: 10/08/13 Amount of Total Offering : $350,000,000 Unit Price of Offering: $99.047 Comparable Securities 1) Health Care REIT, C#42217KBC9 2) American International Group, C#02687ACY1 3 ) American Tower Corporation, C#03027XAD2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.650%). Years of Issuers Operations: 19 years Trade Date: 10/08/13 Portfolio Assets on Trade Date: $542,193,307.04 Price Paid per Unit: $99.047 Total Price Paid by Portfolio: 500,000 bonds @ $99.047 $495,235.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.047 $14,857,050.00 % of Portfolio Assets Applied to Purchase 0.091% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 19 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Senior Co- Managers ABN AMRO Securities HSBC Securities Barclays Capital Inc. ING Financial Markets Credit Suisse Securities UniCredit Capital Markets Deutsche Bank Securities Wells Fargo Securities Junior Co-Managers Banca IMI S.p.A. Lloyds Securities BNP Paribas Securities Loop Capital Markets Cabrera Capital Markets MFR Securities Capital One Securities Natixis Securities Americas CIBC World Markets Nomura Securities International Drexel Hamilton RBC Capital Markets Fifth Third Securities Samuel A. Ramirez & Co. Toto Capital Markets Sun Trust Robinson Humphrey Guzman & Company TD Securities Kota Capital Securities UBS Securities Names of Issuers: Citigroup Inc. Title of Securities: C 3.875 10/25/23, C#172967HD6 Date of First Offering: 10/21/13 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: $99.77 Comparable Securities 1) Health Care REIT, C#42217KBC9 2) RLI Corporation, C#749607AC1 3 ) American International Group, C#026874CY1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.425%). Years of Issuers Operations: 201 years 1 Trade Date: 10/21/13 Portfolio Assets on Trade Date: $544,732,588.98 Price Paid per Unit: $99.77 Total Price Paid by Portfolio: 335,000 bonds @ $99.77 $334,229.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.77 $9,977,000.00 % of Portfolio Assets Applied to Purchase 0.061% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 201 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup J.P. Morgan Goldman, Sachs & Co. Morgan Stanley Co- Managers BofA Merrill Lynch Scotia Capital Fifth Third Securities U.S. Bancorp HSBC Securities Wells Fargo PNC Capital Markets William Blair & Co. Rabobank International Names of Issuers: Yum! Brands, Inc. Title of Securities: YUM 5.35 11/01/43, C#988498AK7 Date of First Offering: 10/22/13 Amount of Total Offering : $275,000,000 Unit Price of Offering: $99.955 Comparable Securities 1) Philip Morris International, C#718172AW9 2) Ford Motor Company, C#345370CQ1 3 ) MDC Holdings, C#552676AQ1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). Years of Issuers Operations: 16 years Trade Date: 10/22/13 Portfolio Assets on Trade Date: $546,831,365.88 Price Paid per Unit: $99.955 Total Price Paid by Portfolio: 235,000 bonds @ $99.955 $234,894.25 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.955 $6,996,850.00 % of Portfolio Assets Applied to Purchase 0.043% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 16 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. RBS Securities Morgan Stanley Scotia Capital Co-Managers Barclays Bank Banca IMI Citigroup Global Market CastleOak Securities Credit Suisse HSBC Securities Deutsche Bank Securities Santander J.P. Morgan Securities Loop Capital Markets USB Capital Resources Wells Fargo Securities Names of Issuers: Altria Group Inc. Title of Securities: MO 5 01/31/44, C#02209SAR4 Date of First Offering: 10/28/13 Amount of Total Offering : $1,800,000,000 Unit Price of Offering: $99.574 Comparable Securities 1) Rogers Communications, C#775109AZ4 2) Philip Morris International, C#718172AW9 3) Ford Motor Company, C#345370CQ1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 28 Trade Date: 10/28/13 Portfolio Assets on Trade Date: $546,274,539.15 Price Paid per Unit: $99.574 Total Price Paid by Portfolio: 240,000 bonds @ $99.574 $238,977.60 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $99.574 $13,940,360,00 % of Portfolio Assets Applied to Purchase 0.044% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Securities Credit Agricole Securities Wells Fargo Securities Co-Managers BB&T Capital Markets Citigroup Global Markets BBVA Securities SMBC Nikko Names of Issuers: Flowserve Corporation Title of Securities: FLS 4 11/15/23, C#34354PAD7 Date of First Offering: 10/28/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.532 Comparable Securities 1) CSX Corporation, C#126408GZ0 2) Packaging Corporation of America, C#695156AQ2 3) Burlington Northern Santa Fe, C#12189LAQ4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.650 %). Years of Issuers Operations: 16 Trade Date: 10/28/13 Portfolio Assets on Trade Date: $546,274,539.15 Price Paid per Unit: $99.532 Total Price Paid by Portfolio: 500,000 bonds @ $99.532 $497,660.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.532 $14,929,800.00 1 % of Portfolio Assets Applied to Purchase 0.091% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 16 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. RBS Securities Morgan Stanley Scotia Capital Co-Managers Barclays Bank Banca IMI Citigroup Global Market CastleOak Securities Credit Suisse HSBC Securities Deutsche Bank Securities Loop Capital Markets J.P. Morgan Securities Santander US Bancorp Wells Fargo Securities Names of Issuers: Altria Group Inc. Title of Securities: MO 4 01/31/24, C#02209SAS2 Date of First Offering: 10/28/13 Amount of Total Offering : $1,400,000,000 Unit Price of Offering: $99.378 Comparable Securities 1) The Procter & Gamble Co., C#742718EB1 2) Hershey Company, C#427866AT5 3) Pepsico, C#713448CG1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). Years of Issuers Operations: 28 Trade Date: 10/28/13 Portfolio Assets on Trade Date: $546,274,539.15 Price Paid per Unit: $99.378 Total Price Paid by Portfolio: 260,000 bonds @ $99.378 $258,382.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.378 $12,919,140.00 % of Portfolio Assets Applied to Purchase 0.047% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets SunTrust Robinson Humphrey HSBC Securities Wells Fargo Securities J. P. Morgan Securities Co-Managers BNY Mellon PNC Capital Markets Goldman Sachs & Co. RBC Capital Markets Names of Issuers: Diamond Offshore Drilling, Inc. Title of Securities: DO 4.875 11/01/43 25271CAN2 Date of First Offering: 10/31/13 Amount of Total Offering : $750,000,000 Unit Price of Offering: $99.844 Comparable Securities 1) Trans-Canada Pipelines, C#89352HAL3 2) Energy Transfer Partners, C#29273RAZ2 3) Cenovus Energy Inc., C#15135UAK5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations : 20 years Trade Date: 10/31/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.844 Total Price Paid by Portfolio: 480,000 bonds @ $99.844 $479,251.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.844 $17,971,920.00 1 % of Portfolio Assets Applied to Purchase 0.088% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 20 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Securities Citigroup Global Markets Wells Fargo Securities Co-Managers BMO Capital Markets BNY Mellon Capital Markets HSBC Securities Lloyds Securities Mitsubishi UFJ Securities RBS Securities US Bancorp Investments UBS Securities Barclays Capital The Williams Capital Group Names of Issuers: Liberty Mutual Group Inc. Title of Securities: LIBMUT 4.25 06/15/23 144A, C#53079EBE3 (TAP) Date of First Offering: 10/31/13 Amount of Total Offering : $400,000,000 Unit Price of Offering: $99.934 Comparable Securities 1) American International Group, C#026874CY1 2) MetLife, C#59156RBB3 3) Genworth Holdings, C#372491AA8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). Years of Issuers Operations : 101 years Trade Date: 10/31/13 Portfolio Assets on Trade Date: $545,659,993.74 Price Paid per Unit: $99.934 Total Price Paid by Portfolio: 655,000 bonds @ $99.934 $665,161.42 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.934 $17,263,731.39 % of Portfolio Assets Applied to Purchase 0.122% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital Wells Fargo Securities HSBC Securities Co-Managers Banco Santander PNC Capital Markets Credit Suisse Securities RBS Securities Fifth Third Securities Sumitomo Bank of New York Mizuho Securities U.S. Bancorp Investments Names of Issuers: Perrigo Title of Securities: PRGO 5.3 11/15/43 144A , C#714294AG0 Date of First Offering: 11/05/13 Amount of Total Offering : $400,000,000 Unit Price of Offering: $99.582 Comparable Securities 1) Celgene, C#15102AL8 2) Baxter International, C#071813BG3 3) Pfizer, C#717081DE0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: Trade Date: 11/05/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.582 Total Price Paid by Portfolio: 260,000 bonds @ $99.582 $258,913.20 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.582 $11,949,840.00 % of Portfolio Assets Applied to Purchase 0.048% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 126 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Mizuho Securities USA Citigroup Global Markets RBS Securities J.P. Morgan Wells Fargo Securities Co-Managers Bank of New York Mellon Mitsubishi UFJ Securities BMO Capital Markets PNC Capital Markets BNP Paribas RBC Capital Markets CIBC World Markets Scotia Capital Key Capital Markets SMBC Nikko Securities Lloyds Securities US Bancorp Investments Names of Issuers: MidAmerican Energy Holdings Company Title of Securities: MIDAM 5.15 11/15/43 144A, C#59562VBC0 Date of First Offering: 11/05/13 Amount of Total Offering : $750,000,000 Unit Price of Offering: $99.409 Comparable Securities 1) Interstate Power & Light, C#461070AK0 2) Commonwealth Edison, C#202795JB7 3) Southern Power Co., C#843646AJ9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.750 %). Years of Issuers Operations: 14 Trade Date: 11/05/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.409 Total Price Paid by Portfolio: 675,000 bonds @ $99.409 $671,010.75 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.409 $19,881,800.00 % of Portfolio Assets Applied to Purchase 0.124% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 14 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital Wells Fargo Securities HSBC Securities Co-Managers Banco Santander PNC Capital Markets Credit Suisse Securities RBS Securities Fifth Third Securities Sumitomo Bank of New York Mizuho Securities U.S. Bancorp Investments Names of Issuers: Perrigo Title of Securities: PRGO 2.3 11/08/18 144A, C#714294AE5 Date of First Offering: 11/05/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.859 Comparable Securities 1) Celgene Corportion, C#151020AK0 2) Baxter International, C#071813BJ7 3) Pfizer, C#717081DG5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60 %). Years of Issuers Operations: Trade Date: 11/05/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.859 Total Price Paid by Portfolio: 555,000 bonds @ $99.859 $554,217.45 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 29,000,000 bonds @ $99.859 $28,959,110.00 % of Portfolio Assets Applied to Purchase 0.102% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 126 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital Wells Fargo Securities HSBC Securities Co-Managers Banco Santander PNC Capital Markets Credit Suisse Securities RBS Securities Fifth Third Securities Sumitomo Bank of New York Mizuho Securities U.S. Bancorp Investments Names of Issuers: Perrigo Title of Securities: PRGO 4 11/15/23 144A, C#714294AC9 Date of First Offering: 11/05/13 Amount of Total Offering : $800,000,000 Unit Price of Offering: $99.583 Comparable Securities 1) Celgene, C#15102AJ3 2) Baxter International, C#071813BL2 3) Pfizer, C#717081DH3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). Years of Issuers Operations: Trade Date: 11/05/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.583 Total Price Paid by Portfolio: 525,000 bonds @ $99.583 $522,810.75 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.583 $24,895,750.00 % of Portfolio Assets Applied to Purchase 0.097% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 126 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital Wells Fargo Securities HSBC Securities Co-Managers Banco Santander PNC Capital Markets Credit Suisse Securities RBS Securities Fifth Third Securities Sumitomo Bank of New York Mizuho Securities U.S. Bancorp Investments Names of Issuers: New Perrigo Title of Securities: PRGO 1.3 11/08/16, C#714294AA3 Date of First Offering: 11/05/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.897 Comparable Securities 1) Baxter International, C#071813BH1 2) Pfizer, Inc., C#717081DD2 3) GlaxoSmithKline, C#377372AG2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450 %). Years of Issuers Operations: Trade Date: 11/05/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.897 Total Price Paid by Portfolio: 555,000 bonds @ $99.897 $554,428.35 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 36,000,000 bonds @ $99.897 $35,962,920.00 % of Portfolio Assets Applied to Purchase 0.102% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 126 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays RBC Capital Markets Goldman, Sachs & Co. Wells Fargo Securities Co-Managers BNY Mellon Capital Markets Ramirez & Co. De La Rosa & Co. Siebert Capital Markets Mitsubishi UFJ Securities TD Securities Names of Issuers: Pacific Gas and Electric Company Title of Securities: PCG 5.125 11/15/43 694308HF7 Date of First Offering: 11/06/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.847 Comparable Securities 1) Commonwealth Edison, C#202795JB7 2) Southern Power Co., C#843646AJ9 3) Pacific Gas & Electric, C#694308HD2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 108 years Trade Date: 11/06/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.847 Total Price Paid by Portfolio: 815,000 bonds @ $99.847 $813,753.05 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.847 $24,961,750.00 % of Portfolio Assets Applied to Purchase 0.150% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 108 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BMO Capital Markets Morgan Stanley BNP Paribas Securities Santander Goldman, Sachs & Co. U.S. Bancorp J.P. Morgan Securities Wells Fargo Securities Co-Managers Barclays Capital Scotia Capital Inc. CIBC World Markets Names of Issuers: Mosaic Company Title of Securities: MOS 5.45 11/15/33, C#61945CAD5 Date of First Offering: 11/07/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.626 Comparable Securities 1) Burlington Northern Santa Fe, C#12189LAP6 2) LYB International Finance B.V., C#50247VAB5 3) Agrium Inc., C#008916AM0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 9 years Trade Date: 11/07/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.626 Total Price Paid by Portfolio: 210,000 bonds @ $99.626 $209,214.60 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.626 $9,962,600.00 % of Portfolio Assets Applied to Purchase 0.039% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 9 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays UBS Investment Bank Goldman, Sachs & Co. Wells Fargo Securities Co-Managers Credit Agricole Securities UniCredit Capital Markets ING Financial Markets The Williams Capital Group Lloyds Securities Cabrera Capital Markets Nomura Securities C.L. King & Associates PNC Capital Markets Drexel Hamilton Santander Investment Securities Lebenthal & Co. SG Americas Securities Muriel Siebert & Co. Standard Chartered Bank Names of Issuers: MetLife, Inc. Title of Securities: MET 4.875 11/13/43, C#59156RBG2 Date of First Offering: 11/07/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $99.376 Comparable Securities 1) JPMorgan Chase & Co., C#46625HJM3 2) Aon, C#00185AAC8 3) Health Care REIT, C#42217KBB1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 145 years Trade Date: 11/07/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.376 Total Price Paid by Portfolio: 650,000 bonds @ $99.376 $645,944.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.376 $24,844,000 % of Portfolio Assets Applied to Purchase 0.119% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 145 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BMO Capital Markets Morgan Stanley BNP Paribas Securities Santander Goldman, Sachs & Co. U.S. Bancorp J.P. Morgan Securities Wells Fargo Securities Co-Managers Barclays Capital Scotia Capital Inc. CIBC World Markets Names of Issuers: Mosaic Company Title of Securities: MOS 5.625 11/15/43, C#61945CAE3 Date of First Offering: 11/07/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.913 Comparable Securities 1) Burlington Northern Santa Fe, C#12189LAP6 2) LYB International Finance B.V., C#50247VAB5 3) Agrium Inc., C#008916AM0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 9 years Trade Date: 11/07/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.913 Total Price Paid by Portfolio: 235,000 bonds @ $99.913 $234,795.55 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 11,000,000 bonds @ $99.913 $10,990,430.00 % of Portfolio Assets Applied to Purchase 0.043% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 9 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Goldman, Sachs & Co. BofA Merrill Lynch J.P. Morgan Co-Managers Deutsche Bank Securities HSBC Morgan Stanley RBC Capital Markets RBS Standard Chartered Bank BMO Capital Markets TD Securities Citigroup Wells Fargo Securities Names of Issuers: Thomson Reuters Corporation Title of Securities: TRICN 5.65 11/23/43, C#884903BP9 Date of First Offering: 11/14/13 Amount of Total Offering : $350,000,000 Unit Price of Offering: $98.046 Comparable Securities 1) Apple Inc., C#037833AL4 2) Intel Corporation, C#458140AP5 3) Rogers Communications, C#775109AZ4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 5 years Trade Date: 11/14/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $98.046 Total Price Paid by Portfolio: 300,000 bonds @ $98.046 $294,138.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $98.046 $14,706,900.00 % of Portfolio Assets Applied to Purchase 0.054% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 5 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Goldman, Sachs & Co. BofA Merrill Lynch J.P. Morgan Co-Managers Deutsche Bank Securities HSBC Morgan Stanley RBC Capital Markets RBS Standard Chartered Bank BMO Capital Markets TD Securities Citigroup Wells Fargo Securities Names of Issuers: Thomson Reuters Corporation Title of Securities: TRICN 4.3 11/23/23, C#884903BQ7 Date of First Offering: 11/14/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.381 Comparable Securities 1) Altera Corporation, C#021441AF7 2) IBM Corporation, C#459200HP9 3) Moodys Corporation, C#615369AC9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450 %). Years of Issuers Operations: 5 years Trade Date: 11/14/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.381 Total Price Paid by Portfolio: 330,000 bonds @ $99.381 $327,957.30 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.381 $12,919,530.00 % of Portfolio Assets Applied to Purchase 0.061% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 5 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Goldman, Sachs & Co. BofA Merrill Lynch J.P. Morgan Co-Managers Deutsche Bank Securities HSBC Morgan Stanley RBC Capital Markets RBS Standard Chartered Bank BMO Capital Markets TD Securities Citigroup Wells Fargo Securities Names of Issuers: Thomson Reuters Corporation Title of Securities: TRICN 1.3 02/23/17, C#884903BN4 Date of First Offering: 11/14/13 Amount of Total Offering : $550,000,000 Unit Price of Offering: $99.528 Comparable Securities 1) Apple Inc., C#037833AJ9 2) IBM Corporation, C#459200HK0 3) Texas Instruments Inc., C#882508AV6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.250 %). Years of Issuers Operations: 5 years Trade Date: 11/14/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.528 Total Price Paid by Portfolio: 500,000 bonds @ $99.528 $497,640.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 24,000,000 bonds @ $99.528 $23,886,720.00 % of Portfolio Assets Applied to Purchase 0.092% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 5 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays J.P. Morgan Deutsche Bank Co-Managers Citigroup Global Markets BNY Mellon Capital Markets Goldman, Sachs & Co. Credit Agricole Securities HSBC Securities ING Financial Markets Lloyds Securities BNP Paribas Securities Morgan Stanley Commerz Markets RBS Securities Wells Fargo Securities Names of Issuers: XLIT Ltd. Title of Securities: XL 5.25 12/15/43, C#98420EAB1 Date of First Offering: 11/18/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.77 Comparable Securities 1) JPMorgan Chase & Co., C#46625HJM3 2) Prudential Financial, C#74432QBY0 3) Aon PLC, C#00185AAC8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 27 years Trade Date: 11/18/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $99.77 Total Price Paid by Portfolio: 235,000 bonds @ $99.77 $234,459.50 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.77 $6,983,900.00 % of Portfolio Assets Applied to Purchase 0.043% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 27 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities Jefferies US Bancorp Co-Managers RBC Capital Markets Regions Securities SunTrust Robinson Humphrey Scotiabank BB&T Capital Markets Names of Issuers: Tanger Properties Title of Securities: SKT 3.875 12/01/23, C#875484AG2 Date of First Offering: 11/18/13 Amount of Total Offering : $250,000,000 Unit Price of Offering: $98.36 Comparable Securities 1) HCP Inc., C#40414LAJ8 2) Health Care REIT, C#42217KBC9 3) DDR Corp., C#23317HAB8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuers Operations: 32 years Trade Date: 11/18/13 Portfolio Assets on Trade Date: $ Price Paid per Unit: $98.36 Total Price Paid by Portfolio: 335,000 bonds @ $98.36 $329,506.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $98.36 $9,836,000.00 1 % of Portfolio Assets Applied to Purchase 0.061% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 32 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities Goldman, Sachs & Co. UBS Investment Bank RBC Capital Markets Co-Managers Names of Issuers: Sempra Energy Title of Securities: SRE 4.05 12/01/23, C#816851AU3 Date of First Offering: 11/19/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.665 Comparable Securities 1) Black Hills Corporation, C#092113AH2 2) Duke Energy Corporation, C#26441CAL9 3) DTE Electric, C#23338VAB2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuers Operations: 15 years Trade Date: 11/19/13 Portfolio Assets on Trade Date: $541,167,531.91 Price Paid per Unit: $99.665 Total Price Paid by Portfolio: 315,000 bonds @ $99.665 $313,944.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.665 $9,966,500.00 1 % of Portfolio Assets Applied to Purchase 0.058% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 15 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of New York J.P. Morgan Securities BofA Merrill Lynch Wells Fargo Securities Barclays Capital Co-Managers Guggenheim Securities SMBC Nikko Securities Americas Mitsubishi UFJ Securities PNC Capital Markets RBC Capital Markets Santander Investment Securities RBS Securities BB&T Capital Markets SunTrust Robinson Humphrey TD Securities U.S. Bancorp Investments Capital One Securities Fifth Third Securities Regions Securities KeyBanc Capital Markets The Williams Capital Group Mizuho Securities Names of Issuers: CVS Caremark Corporation Title of Securities: CVS 5.3 12/05/2043, C#126650CD0 Date of First Offering: 12/02/13 Amount of Total Offering : $750,000,000 Unit Price of Offering: $99.806 Comparable Securities 1) Philip Morris Intl., C#718172BD0 2) Diageo Capital, C#2523YAV1 3) Philip Morris Intl., C#718172AW9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations : 6 years Trade Date: 12/02/13 Portfolio Assets on Trade Date: $539,022,310.06 1 Price Paid per Unit: $99.806 Total Price Paid by Portfolio: 195,000 bonds @ $99.806 $194,621.70 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $99.806 $13,972,840.00 % of Portfolio Assets Applied to Purchase 0.036% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 6 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of New York J.P. Morgan Securities BofA Merrill Lynch Wells Fargo Securities Barclays Capital Co-Managers Guggenheim Securities SMBC Nikko Securities Americas Mitsubishi UFJ Securities PNC Capital Markets RBC Capital Markets Santander Investment Securities RBS Securities BB&T Capital Markets SunTrust Robinson Humphrey TD Securities U.S. Bancorp Investments Capital One Securities Fifth Third Securities Regions Securities KeyBanc Capital Markets The Williams Capital Group Mizuho Securities Names of Issuers: CVS Caremark Corporation Title of Securities: CVS 4 12/05/2023, C#126650CC2 Date of First Offering: 12/02/13 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: $99.560 Comparable Securities 1) Philip Morris Intl, C#718172BE8 2) Coca-Cola Co., C#191216BE9 3) Procter & Gamble, C#742718EB1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). Years of Issuers Operations : 6 years Trade Date: 12/02/13 Portfolio Assets on Trade Date: $539,022,310.06 Price Paid per Unit: $99.560 1 Total Price Paid by Portfolio: 335,000 bonds @ $99.560 $333,526.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.560 $9,956,000.00 % of Portfolio Assets Applied to Purchase 0.062% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 6 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of New York J.P. Morgan Securities BofA Merrill Lynch Wells Fargo Securities Barclays Capital Co-Managers Guggenheim Securities SMBC Nikko Securities Americas Mitsubishi UFJ Securities PNC Capital Markets RBC Capital Markets Santander Investment Securities RBS Securities BB&T Capital Markets SunTrust Robinson Humphrey TD Securities U.S. Bancorp Investments Capital One Securities Fifth Third Securities Regions Securities KeyBanc Capital Markets The Williams Capital Group Mizuho Securities Names of Issuers: CVS Caremark Corporation Title of Securities: CVS 2.25 12/05/18, C#126650CB4 Date of First Offering: 12/02/13 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: $99.887 Comparable Securities 1) Philip Morris Intl, C#718172BF5 2) Coca-Cola Co., C#191216BF6 3) Unilever Capital Corporation, C#904764AQ0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600 %). Years of Issuers Operations : 6 years Trade Date: 12/02/13 Portfolio Assets on Trade Date: $539,022,310.06 Price Paid per Unit: $99.887 1 Total Price Paid by Portfolio: 500,000 bonds @ $99.887 $499,435.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,000,000 bonds @ $99.887 $26,969,490.00 % of Portfolio Assets Applied to Purchase 0.093% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 6 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital J.P. Morgan Securities HSBC Securities Wells Fargo Securities Co-Managers CAVU Securities Ramirez & Co. Lebenthal Capital Markets The Williams Capital Group Names of Issuers: Microsoft Corporation Title of Securities: MSFT 3.625 12/15/23, C#594918AW4 Date of First Offering: 12/03/13 Amount of Total Offering : $1,500,000,000 Unit Price of Offering: $99.508 Comparable Securities 1) Altera Corporation, C#021441AF7 2) IBM, C#459200HP9 3) Motorola Solutions, C#620076BC2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450 %). Years of Issuers Operations : 38 years Trade Date: 12/03/13 Portfolio Assets on Trade Date: $539,479,036.64 Price Paid per Unit: $99.508 Total Price Paid by Portfolio: 1,340,000 bonds @ $99.508 $1,333,407.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.508 $39,803,200.00 1 % of Portfolio Assets Applied to Purchase 0.247% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 38 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital J.P. Morgan Securities HSBC Securities Wells Fargo Securities Co-Managers CAVU Securities Ramirez & Co. Lebenthal Capital Markets The Williams Capital Group Names of Issuers: Microsoft Corporation Title of Securities: MSFT 4.875 12/15/43, C#594918AX2 Date of First Offering: 12/03/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.654 Comparable Securities 1) Apple Inc. C#037833AL4 2) Rogers Communications, C#775109AZ4 3) Phillip Morris Intl., C#718172BD0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations : 38 years Trade Date: 12/03/13 Portfolio Assets on Trade Date: $539,479,036.64 Price Paid per Unit: $99.654 Total Price Paid by Portfolio: 355,000 bonds @ $99.654 $353,771.70 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $99.654 $13,951,560.00 1 % of Portfolio Assets Applied to Purchase 0.066% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 38 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Wells Fargo Securities J.P. Morgan Citigroup Co-Managers Deutsche Bank Securities Regions Securities PNC Capital Markets SunTrust Robinson Humphrey RBC Capital Markets TD Securities BBVA Securities U.S. Bancorp Investments Capital One Securities Names of Issuers: Federal Realty Investment Trust Title of Securities: FRT 3.95 01/15/24, C#313747AU1 Date of First Offering: 12/04/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.018 Comparable Securities 1) Fifth Third Bancorp, C#316773CP3 2) HCP, C#40414LAJ8 3) Health Care REIT, C#42217KBC9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). Years of Issuers Operations : 51 years Trade Date: 12/04/13 Portfolio Assets on Trade Date: $537,680,931.37 Price Paid per Unit: $99.018 Total Price Paid by Portfolio: 655,000 bonds @ $99.018 $648,567.90 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.018 $19,803,600.00 % of Portfolio Assets Applied to Purchase 0.121 % Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 51 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan Wells Fargo Co-Managers Mitsubishi UFJ Securities Commerz Markets RBS Securities Fifth Third Securities TD Securities (USA) HSBC Securities (USA) BMO Capital Markets U.S. Bancorp BNY Mellon Capital Markets Names of Issuers: Crane Co. Title of Securities: CR 2.75 12/15/18, C#224399AS4 Date of First Offering: 12/10/13 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.986 Comparable Securities 1) Tyco Electronics Group, C#902133AN7 2) Caterpillar Financial, C#14912L5T4 3) Altera Corporation, C#021441AE0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600 %). Years of Issuers Operations : 158 years Trade Date: 12/10/13 Portfolio Assets on Trade Date: $539,388,459.65 Price Paid per Unit: $99.986 Total Price Paid by Portfolio: 235,000 bonds @ $99.986 $234,967.10 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 11,000,000 bonds @ $99.986 $10,998,460.00 % of Portfolio Assets Applied to Purchase 0.044% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 158 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan Wells Fargo Co-Managers Mitsubishi UFJ Securities Commerz Markets RBS Securities Fifth Third Securities TD Securities (USA) HSBC Securities (USA) BMO Capital Markets U.S. Bancorp BNY Mellon Capital Markets Names of Issuers: Crane Co. Title of Securities: CR 4.45 12/15/23, C#224399AR6 Date of First Offering: 12/10/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.992 Comparable Securities 1) Caterpillar Financial, C#14912L5X5 2) CSX Corporation, C#126408GZ0 3) Burlington Northern Santa Fe, C#12189LAQ4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). Years of Issuers Operations : 158 years Trade Date: 12/10/13 Portfolio Assets on Trade Date: $539,388,459.65 Price Paid per Unit: $99.992 Total Price Paid by Portfolio: 295,000 bonds @ $99.992 $294,976.40 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.992 $9,999,200.00 % of Portfolio Assets Applied to Purchase 0.055% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 158 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Goldman, Sachs & Co. Citigroup Global Markets Morgan Stanley Credit Suisse Wells Fargo Securities Co-Managers BofA Merrill Lynch UBS Securities J.P. Morgan Bank of Nova Scotia Mitsubishi UFJ Securities BMO Capital Markets RBC Capital Markets CIBC RBS Securities US Bancorp Names of Issuers: Devon Energy Corporation Title of Securities: DVN 1.2 12/15/16, C#25179MAS2 Date of First Offering: 12/11/13 Amount of Total Offering : $650,000,000 Unit Price of Offering: $99.901 Comparable Securities 1) Shell International Finance, C#822582AZ5 2) Total Capital International, C#89153VAF6 3) Petrobras Global Finance, C#71647NAC3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.350 %). Years of Issuers Operations : 42 years Trade Date: 12/11/13 Portfolio Assets on Trade Date: $538,371,393.57 Price Paid per Unit: $99.901 Total Price Paid by Portfolio: 835,000 bonds @ $99.901 $834,173.35 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.901 $9,990,100.00 % of Portfolio Assets Applied to Purchase 0.155% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 42 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclarys Morgan Stanley Goldman, Sachs & Co. UBS Securities Co-Managers Citigroup Global Markets Wells Fargo Securities Credit Suisse BMO Capital Markets Mitsubishi UFJ Securities CIBC World Markets RBC Capital Markets Scotia Capital RBS Securities U.S. Bancorp Investments Names of Issuers: Devon Energy Corporation Title of Securities: DVN 2.25 12/15/18, C#25179MAT0 Date of First Offering: 12/11/13 Amount of Total Offering : $750,000,000 Unit Price of Offering: $99.827 Comparable Securities 1) Shell International Finance, C#822582BA9 2) BP Capital Markets, C#05565QCG1 3) Statoil ASA, C#85771PAR3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600 %). Years of Issuers Operations : 42 years Trade Date: 12/11/13 Portfolio Assets on Trade Date: $538,371,393.57 Price Paid per Unit: $99.827 Total Price Paid by Portfolio: 840,000 bonds @ $99.827 $838,546.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.827 $39,930,800.00 % of Portfolio Assets Applied to Purchase 0.156% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 42 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Credit Suisse Securities Morgan Stanley & Co. J.P. Morgan Securities RBS Securities Co-Managers BMO Capital Markets Danske Markets BNY Mellon Capital Mischler Financial Group Capital One Securities RBC Capital Markets CIBC World Markets TD Securities Citigroup Wells Fargo Securities Names of Issuers: The Royal Bank of Scotland Group plc Title of Securities: RBS 6 12/19/23, C#780097AZ4 Date of First Offering: 12/16/13 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: $99.098 Comparable Securities 1) Valley National Bancorp, C#919794AB3 2) American Tower Corporation, C#03027XAD2 3) EPR Properties, C#26884UAA7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.400 %). Years of Issuers Operations : 286 years Trade Date: 12/16/13 Portfolio Assets on Trade Date: $537,129,938.94 Price Paid per Unit: $99.098 Total Price Paid by Portfolio: 2,215,000 bonds @ $99.098 $2,195,020.70 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 50,000,000 bonds @ $99.098 $49,549,000.00 % of Portfolio Assets Applied to Purchase 0.409% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 286 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch U.S. Bancorp Citigroup Wells Fargo Securities RBS Securities Co-Managers BNY Mellon Capital Markets PNC Capital Markets Fifth Third Securities CastleOak Securities Mitsubishi UFJ Securities The Williams Capital Group RBC Capital Markets Names of Issuers: The Kroger Company Title of Securities: KR 1.2 10/1716, C#501044CU3 Date of First Offering: 12/16/13 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.937 Comparable Securities 1) Diageo Capital, C#25243YAS8 2) Coca-Cola Co., C#191216BD1 3) Ford Motor Credit, C#345397WJ8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.350 %). Years of Issuers Operations : 130 years Trade Date: 12/16/13 Portfolio Assets on Trade Date: $537,129,939 Price Paid per Unit: $99.937 Total Price Paid by Portfolio: 335,000 bonds @ $99.937 $334,788.95 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.937 $14,990,550.00 % of Portfolio Assets Applied to Purchase 0.062% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 130 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch U.S. Bancorp Citigroup Wells Fargo Securities RBS Securities Co-Managers BNY Mellon Capital Markets PNC Capital Markets Fifth Third Securities CastleOak Securities Mitsubishi UFJ Securities The Williams Capital Group RBC Capital Markets Names of Issuers: The Kroger Company Title of Securities: KR 2.3 01/15/19, C#501044CW9 Date of First Offering: 12/16/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.852 Comparable Securities 1) Philip Morris International, C#718172BF5 2) Coca-Cola Co., C#191216BF6 3) Pepsico Inc., C#7131448CK2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600 %). Years of Issuers Operations : 130 years Trade Date: 12/16/13 Portfolio Assets on Trade Date: $537,129,938.94 Price Paid per Unit: $99.852 Total Price Paid by Portfolio: 500,000 bonds @ $99.852 $499,260.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.852 $14,977,800.00 % of Portfolio Assets Applied to Purchase 0.093% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 130 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, JP Morgan Securities Co Manager: Wells Fargo & Co, Mitsubishi UFJ Securities USA, RBS Securities Corp, Williams Capital Group LP HSBC Securities, KeyBanc Capital Markets, Mizuho Securities USA Inc, US Bancorp, Names of Issuers: L BRANDS INC 5.625% Title of Securities: LTD 5.625% Cusip: 501797AJ3 Date of First Offering: 10/10/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 0.75% Years of Issuers Operations: > 3 years Trade Date: 10/10/2013 Portfolio Assets on Trade Date: $697,847,996 Price Paid per Unit: Total Price Paid by Portfolio: 1,200,000 bonds @ $100 $1,200,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 % of Portfolio Assets Applied to Purchase 0.172% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: RBC Capital Markets, Bank of America Merrill Lynch, Wells Fargo Securities LLC Names of Issuers: GRAY TELEVISION INC 7.5% Title of Securities: GTN 7.5% Cusip: 389375AH9 Date of First Offering: 10/15/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.625% Years of Issuers Operations: > 3 years Trade Date: 10/15/2013 Portfolio Assets on Trade Date: $698,217,290 Price Paid per Unit: Total Price Paid by Portfolio: 1,225,000 bonds @ $102.125 $1,251,031.25 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $102.125 $4,085,000 % of Portfolio Assets Applied to Purchase 0.179% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan, Wells Fargo & Co Co Manager: BMO Capital Markets Corp, Fifth Third Securities Inc, SunTrust Robinson Humphrey, Capital One Southcoast Inc, PNC Capital Markets, US Bancorp Investments Inc Names of Issuers: FERRELLGAS LP 6.75% Title of Securities: FGP 6.75% Cusip: 315292AN2 Date of First Offering: 10/21/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 10/21/2013 Portfolio Assets on Trade Date: $678,032,471 Price Paid per Unit: Total Price Paid by Portfolio: 1,180,000 bonds @ $100 $1,180,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 % of Portfolio Assets Applied to Purchase 0.174 % Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Morgan Stanley, RBS Securities Corp, Wells Fargo Securities LLC Barclays Bank PLC (US), JP Morgan Securities, RBC Capital Markets, SunTrust Robinson Humphrey, Co Manager: Credit Suisse Securities USA LLC, Mitsubishi UFJ Securities USA Inc Names of Issuers: CRESTWOOD MIDSTREAM PART 6.125% Title of Securities: CMLP 6.125% Cusip: 226373AG3 Date of First Offering: 10/22/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 10/22/2013 Portfolio Assets on Trade Date: $677,601,616 Price Paid per Unit: Total Price Paid by Portfolio: 365,000 bonds @ $100 $365,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $100 $1,500,000 % of Portfolio Assets Applied to Purchase 0.054% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Goldman Sachs & Co, JP Morgan Securities Co Manager: Citigroup Global Markets Inc, Morgan Stanley, Samuel Ramirez & Co Inc, Wells Fargo Securities LLC Names of Issuers: USG CORP 5.875% Title of Securities: USG 5.875% Cusip: 903293BC1 Date of First Offering: 10/28/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 10/28/2013 Portfolio Assets on Trade Date: $680,114,961 Price Paid per Unit: Total Price Paid by Portfolio: 580,000 bonds @ $100 $580,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 % of Portfolio Assets Applied to Purchase 0.0853% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Credit Suisse, Deutsche Bank Securities Inc, Goldman Sachs & Co, HSBC Securities, KKR Capital Markets LLC, Wells Fargo & Co Names of Issuers: FIRST DATA CORPORATION 11.75% Title of Securities: FDC 11.75% Cusip: 319963BK9 Date of First Offering: 5/15/2013 (original date) (Add-on date: 10/30/2013) Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.0% Years of Issuers Operations: > 3 years Trade Date: 5/15/2013 (original date) (Add-on date: 10/30/2013) Portfolio Assets on Trade Date: $680,642,614 Price Paid per Unit: Total Price Paid by Portfolio: 900,000 bonds @ $100 $900,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 1 % of Portfolio Assets Applied to Purchase 0.132% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays, Citi, JP Morgan, RBS, Royal Bank of Canada, Swiss Credit Bank, UBS, Wells Fargo Securities LLC Co Manager: DNB Markets, Mitsubishi UFJ Securities USA, Natixis Securities North Ameri, Scotia Capital USA Inc, SunTrust Robinson Humphrey Names of Issuers: KINDER MORGAN INC 5% Title of Securities: KMI 5% Cusip: 49456BAA9 Date of First Offering: 10/31/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 0.75% Years of Issuers Operations: > 3 years Trade Date: 10/31/2013 Portfolio Assets on Trade Date: $680,600,256 Price Paid per Unit: Total Price Paid by Portfolio: 830,000 bonds @ $100 $830,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $100 $1,500,000 % of Portfolio Assets Applied to Purchase 0.122% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan Securities, Mitsubishi UFJ Securities USA, Wells Fargo Securities LLC Co Manager: Citigroup Global Markets Inc, Comerica Securities, Evercore Partners Inc, Fifth Third Securities Inc, ING Bank NV/United States, Loop Capital Markets LLC, Morgan Stanley, PNC Capital Markets, TD Securities, US Bancorp, Wedbush Securities Names of Issuers: RR DONNELLEY & SONS CO 6.5% Title of Securities: RRD 6.5% Cusip: 257867BA8 Date of First Offering: 11/6/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.485% Years of Issuers Operations: > 3 years Trade Date: 11/6/2013 Portfolio Assets on Trade Date: $679,455,100 1 Price Paid per Unit: Total Price Paid by Portfolio: 560,000 bonds @ $100 $560,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0824% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Credit Suisse Securities USA LLC, Goldman Sachs & Co, JP Morgan Securities, Nomura Securities International, Rabo Securities USA Inc, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Names of Issuers: POST HOLDINGS INC 6.75% Title of Securities: POST 6.75% Cusip: 737446AE4 Date of First Offering: 11/13/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 11/13/2013 Portfolio Assets on Trade Date: $675,505,698 Price Paid per Unit: Total Price Paid by Portfolio: 285,000 bonds @ $100 $285,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 % of Portfolio Assets Applied to Purchase 0.042% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Wells Fargo Securities LLC Co Manager: Barclays Capital, Fifth Third Securities Inc, Goldman Sachs & Co, HSBC Securities, Huntington Investment Co/The, JP Morgan Securities, RBS Securities Corp Names of Issuers: WESCO DISTRIBUTION INC 5.375% Title of Securities: WCC 5.375% Cusip: 95081QAJ3 Date of First Offering: 11/21/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 11/21/2013 Portfolio Assets on Trade Date: $677,878,422 Price Paid per Unit: Total Price Paid by Portfolio: 625,000 bonds @ $100 $625,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.092% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, JP Morgan Securities, RBC Capital Markets Co Manager: Deutsche Bank Securities Inc, Goldman Sachs & Co, Wells Fargo Securities LLC Names of Issuers: CALUMET SPECIALTY PROD 7.625% Title of Securities: CLMT 7.625% Cusip: 131477AK7 Date of First Offering: 11/21/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 11/21/2013 Portfolio Assets on Trade Date: $677,878,422 Price Paid per Unit: Total Price Paid by Portfolio: 325,000 bonds @ $98.494 $320,105.50 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $98.494 $492,470 % of Portfolio Assets Applied to Purchase 0.047% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, Merrill Lynch Pierce Fenner & Smith, RBC Capital Markets, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Co Manager: BBVA Securities Inc, Fifth Third Securities Inc, Mitsubishi UFJ Securities USA Inc, Santander Investment Securities BNP Paribas Securities Corp, HSBC Securities, Mizuho Securities USA Inc, Names of Issuers: NCR ESCROW CORP 5.875% Title of Securities: NCR 5.875% Cusip: 628865AA5 Date of First Offering: 12/5/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 12/5/2013 Portfolio Assets on Trade Date: $678,361,899 Price Paid per Unit: 1 Total Price Paid by Portfolio: 280,000 bonds @ $100 $280,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0413% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, Merrill Lynch Pierce Fenner & Smith, RBC Capital Markets, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Co Manager: BBVA Securities Inc, Fifth Third Securities Inc, Mitsubishi UFJ Securities USA Inc, Santander Investment Securities BNP Paribas Securities Corp, HSBC Securities, Mizuho Securities USA Inc, Names of Issuers: NCR ESCROW CORP 6.375% Title of Securities: NCR 6.375% Cusip: 628865AC1 Date of First Offering: 12/5/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 12/5/2013 Portfolio Assets on Trade Date: $678,361,899 Price Paid per Unit: 1 Total Price Paid by Portfolio: 280,000 bonds @ $100 $280,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0413% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: CIBC Bank, Citigroup Global Markets Inc, Goldman Sachs & Co, JP Morgan, Wells Fargo Securities LLC Co Manager: BB&T Capital Markets, BBVA Securities Inc, Mitsubishi UFJ Securities USA Inc Names of Issuers: ULTRA PETROLEUM CORP 5.75% Title of Securities: UPL 5.75% Cusip: 903914AA7 Date of First Offering: 12/6/2013 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 12/6/2013 Portfolio Assets on Trade Date: $678,549,404 Price Paid per Unit: Total Price Paid by Portfolio: 695,000 bonds @ $100 $695,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,500,000 bonds @ $100 $4,500,000 % of Portfolio Assets Applied to Purchase 0.102% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Deutsche Bank Securities Inc, HSBC Securities, JP Morgan Securities, Lloyds Securities Inc, Mitsubishi UFJ Securities USA, RBS Securities Corp, UBS Investment Bank/US, Wells Fargo Securities LLC Names of Issuers: ASHTEAD CAPITAL INC 6.5% (Add-on) Title of Securities: AHTLN 6.5% Cusip: 045054AB9 Date of First Offering: Add-on: 12/11/2013 (Initial: 6/29/2012) Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 12/11/2013 Portfolio Assets on Trade Date: $679,406,128 Price Paid per Unit: Total Price Paid by Portfolio: 255,000 bonds @ $106 $270,300 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,500,000 bonds @ $106 $3,710,000 % of Portfolio Assets Applied to Purchase 0.040% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: BMO Capital Markets, Wells Fargo & Co Names of Issuers: SIMMONS FOODS INC 10.5% Title of Securities: SIMFOO 10.5% Cusip: 828732AA5 Date of First Offering: 10/29/2010 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 1.375% Years of Issuers Operations: > 3 years Trade Date: 12/12/2013 Portfolio Assets on Trade Date: $679,150,324 Price Paid per Unit: Total Price Paid by Portfolio: 610,000 bonds @ $104.75 $638,975 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $104.75 $2,095,000 % of Portfolio Assets Applied to Purchase 0.0941% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Credit Suisse Securities USA LLC, Deutsche Bank Securities Inc, Goldman Sachs & Co, HSBC Securities, KKR Capital Markets LLC, Wells Fargo Securities LLC Co Manager: Drexel Hamilton LLC Names of Issuers: FIRST DATA CORPORATION 11.75% Title of Securities: FDC 11.75% Cusip: 319963BM5 Date of First Offering: 12/16/13 Amount of Total Offering: Unit Price of Offering: Underwriting Spread or Commission: 0.9475% Years of Issuers Operations: > 3 years Trade Date: 1 2/16/13 Portfolio Assets on Trade Date: $678,123,917 Price Paid per Unit: Total Price Paid by Portfolio: 300,000 bonds @ $103.5 $310,500 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $103.5 $1,552,500.00 % of Portfolio Assets Applied to Purchase 0.0458% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Funds II Global Real Estate Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank BofA Merrill Lynch Co- Managers Davy Bank of Ireland (2) Names of Issuers: Kennedy Wilson Europe Real Estate Plc (3) Title of Securities: Ordinary shares of £1.00 (4) Date of First Offering: 25/02/2014 (5) Amount of Total Offering : £1,001,000,000 (6) Unit Price of Offering: £10.00 (7) Underwriting Spread or Commission Fair and reasonable fee paid to underwriter from issuer (3%). (8) Years of Issuer’s Operations: Kennedy Wilson, the investment manager, was founded in 1977 as a real estate service company and was purchased by the current management team in 1988. Kennedy Wilson Europe was established in June 2011. (9) Trade Date: 02/25/2014 (10) Portfolio Assets on Trade Date: European part of portfolio € (11) Price Paid per Unit: £10 (12) Total Price Paid by Portfolio: 16,536 shares @ £10 £165,360 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which Sub-Advisor acts as investment adviser 1 175,000 shares @ £10 £1,750,000 (14) % of Portfolio Assets Applied to Purchase 0.5% of European portfolio (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) Kennedy Wilson, the investment manager, was founded in 1977 as a real estate service company and was purchased by the current management team in 1988. Kennedy Wilson Europe was established in June 2011. (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? NA (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Deutsche Asset and Wealth Management described above were affected in compliance with the Trust’s Rule 10f-3 procedures. 2 Affiliated Transactions Report John Hancock Funds II U.S. High Yield Bond Fund Core Bond Fund John Hancock Variable Insurance Trust Core Bond Trust For the Quarter Ended March 31, 2014 Prepared by: Wells Capital Management, Inc. Wells Capital Management, Inc. Wells Capital Management, Inc., as subadviser for the John Hancock Core Bond Fund and the U. S. High Yield Bond Fund, confirms that all transactions have been processed and properly accounted for in accordance with the John Hancock Fund II policies and procedures. John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Deutsche Bank Securities Inc, Goldman Sachs & Co, Wells Fargo Securities LLC Co Manager: Global Hunter Securities LLC, HSBC Securities, Natixis Securities North America, RBS Securities Corp (2) Names of Issuers: PARKER DRILLING CO 6.75% (3) Title of Securities: PKD 6.75% (4) Cusip: 701081AW1 (5) Date of First Offering: 1/7/2014 (6) Amount of Total Offering: 360,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 1/7/2014 (11) Portfolio Assets on Trade Date: $658,051,787 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 630,000 bonds @ $100 $630,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase 0.096% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Co Manager: Merrill Lynch Pierce Fenner & Smith, RBS Securities Corp, Scotia Capital USA Inc (2) Names of Issuers: LAMAR MEDIA CORP 5.375% (3) Title of Securities: LAMR 5.375% (4) Cusip:513075BF7 (5) Date of First Offering: 1/7/2014 (6) Amount of Total Offering: 510,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.25% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 1/7/2014 (11) Portfolio Assets on Trade Date: $658,051,787 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 300,000 bonds @ $100 $300,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 1 (15) % of Portfolio Assets Applied to Purchase 0.046% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Credit Suisse Securities USA LLC, Goldman Sachs & Co, Merrill Lynch Pierce Fenner & Smit, Wells Fargo Securities LLC, BMO Capital Markets Corp, Capital One Securities Inc, JP Morgan Securities, Scotia Capital USA Inc, SG Americas Securities LLC Co Manager: Barclays Capital, BB&T Capital Markets, BBVA Securities Inc, Bosc Inc, Comerica Securities, ING Financial Markets LLC, Mitsubishi UFJ Securities USA Inc, SunTrust Robinson Humphrey (2) Names of Issuers: LAREDO PETROLEUM INC 5.625% (3) Title of Securities: LPI 5.625% (4) Cusip: 516806AC0 (5) Date of First Offering: 1/13/2014 (6) Amount of Total Offering: 450,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer's Operations: > 3 years 1 (10) Trade Date: 1/13/2014 (11) Portfolio Assets on Trade Date: $659,442,670 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 750,000 bonds @ $100 $750,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.114% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Credit Suisse, Goldman Sachs & Co, JP Morgan, RBC Capital Markets, SunTrust Robinson Humphrey, UBS Securities LLC, Wells Fargo & Co Co Manager: BBVA Securities Inc, Credit Agricole Securities USA Inc, Deutsche Bank Securities Inc, Fifth Third Securities Inc, Mitsubishi UFJ Securities USA Inc, Scotia Capital USA Inc (2) Names of Issuers: FWCT-2 ESCROW CORP (Community Health) 6.875% (3) Title of Securities: CYH 6.875% (4) Cusip: 30283FAB7 (5) Date of First Offering: 1/15/2014 (6) Amount of Total Offering: 3,000,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 2% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 1/15/2014 (11) Portfolio Assets on Trade Date: $660,142,282 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 720,000 bonds @ $100 $720,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $100 $4,000,000 (15) % of Portfolio Assets Applied to Purchase 0.109% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Credit Suisse, Goldman Sachs & Co, JP Morgan, RBC Capital Markets, SunTrust Robinson Humphrey, UBS Securities LLC, Wells Fargo & Co Co Manager: BBVA Securities Inc, Credit Agricole Securities USA Inc, Deutsche Bank Securities Inc, Fifth Third Securities Inc, Mitsubishi UFJ Securities USA Inc, Scotia Capital USA Inc (2) Names of Issuers: FWCT-2 ESCROW CORP (Community Health) 5.125% (3) Title of Securities: CYH 5.125% (4) Cusip: 30283FAA9 (5) Date of First Offering: 1/15/2014 (6) Amount of Total Offering: 1,000,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 1/15/2014 (11) Portfolio Assets on Trade Date: $660,142,282 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 250,000 bonds @ $100 $250,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $100 $1,500,000 (15) % of Portfolio Assets Applied to Purchase 0.038% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Inc, Deutsche Bank (US), Goldman Sachs & Co, JP Morgan, Morgan Stanley, Wells Fargo & Co Co Manager: BNP Paribas, BNY Mellon Investor Services LLC, Credit Suisse, Drexel Hamilton LLC, Evercore Partners Inc, Guggenheim Investment Manageme, Lloyds Bank PLC/United States, Loop Capital Markets LLC, Mizuho Securities USA Inc, Nomura Securities International, Ramirez & Co Inc, RBS Securities Inc, SMBC Nikko Securities America Inc, TD Securities, UBS Securities, US Bancorp, Williams Capital Group LP (2) Names of Issuers: CBS OUT AMER CAP LLC/COR 5.625% (3) Title of Securities: CBSOAM 5.625% (4) Cusip: 12505FAC5 (5) Date of First Offering: 1/16/2014 (6) Amount of Total Offering: 400,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 1/16/2014 1 (11) Portfolio Assets on Trade Date: $660,777,543 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 25,000 bonds @ $100 $25,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 400,000 bonds @ $100 $400,000 (15) % of Portfolio Assets Applied to Purchase 0.0038% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Deutsche Bank Securities Inc, Goldman Sachs & Co, JP Morgan Securities, Morgan Stanley, Wells Fargo & Co Co Manager: BNP Paribas, BNY Mellon Investor Services LLC, Credit Suisse, Drexel Hamilton LLC, Evercore Partners Inc, Guggenheim Investment Manageme, Lloyds Bank PLC/United States, Loop Capital Markets LLC, Mizuho Securities USA Inc, Nomura Securities International, Ramirez & Co Inc, RBS Securities Inc, SMBC Nikko Securities America Inc, TD Securities, UBS Securities, US Bancorp, Williams Capital Group LP (2) Names of Issuers: CBS OUT AMER CAP LLC/COR 5.25% (3) Title of Securities: CBSOAM 5.25% (4) Cusip: 12505FAA9 (5) Date of First Offering: 1/16/2014 (6) Amount of Total Offering: 400,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 1/16/2014 1 (11) Portfolio Assets on Trade Date: $660,777,543 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 230,000 bonds @ $100 $230,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,250,000 bonds @ $100 $1,250,000 (15) % of Portfolio Assets Applied to Purchase 0.035% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Wells Fargo & Co, BMO Capital Markets Corp, Credit Suisse Co Manager: Comerica Securities, Fifth Third Securities Inc, JP Morgan Securities, RBS Securities Corp (2) Names of Issuers: CREDIT ACCEPTANC 6.125% (3) Title of Securities: CACC 6.125% (4) Cusip: 225310AF8 (5) Date of First Offering: 1/16/2014 (6) Amount of Total Offering: 300,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.625% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 1/16/2014 (11) Portfolio Assets on Trade Date: $660,764,335 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 480,000 bonds @ $100 $480,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase 0.0726% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Deutsche Bank Securities Inc, PNC Capital Markets, RBS Securities Corp, Wells Fargo & Co Co Manager: BBVA Securities Inc, Mitsubishi UFJ Securities USA, Scotia Capital USA Inc, US Bancorp Investments Inc (2) Names of Issuers: CENTURY INTERMEDIATE HLD 9.75% (3) Title of Securities: AM 9.75% (4) Cusip: 156577AA6 (5) Date of First Offering: 2/5/2014 (6) Amount of Total Offering: 285,000,000 (7) Unit Price of Offering: 99 (8) Underwriting Spread or Commission: 2% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 2/5/2014 (11) Portfolio Assets on Trade Date: $659,971,331 (12) Price Paid per Unit: 99 (13) Total Price Paid by Portfolio: 205,000 bonds @ $99 $202,950 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $99 $990,000 (15) % of Portfolio Assets Applied to Purchase 0.031% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan, RBS Securities Inc, Wells Fargo Securities LLC Co Manager: Credit Agricole Securities USA Inc, HSBC Securities, PNC Capital Markets, TD Securities USA LLC, US Bancorp Investments Inc (2) Names of Issuers: OSHKOSH CORP 5.375% (3) Title of Securities: OSK 5.375% (4) Cusip: 688225AE1 (5) Date of First Offering: 2/6/2014 (6) Amount of Total Offering: 250,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 2/6/2014 (11) Portfolio Assets on Trade Date: $659,658,294 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 155,000 bonds @ $100 $155,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 750,000 bonds @ $100 $750,000 (15) % of Portfolio Assets Applied to Purchase 0.023% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: Robert W Baird & Co (2) Names of Issuers: MODULAR SPACE CORP 10.25% (3) Title of Securities: MODSPA 10.25% (4) Cusip: 607848AA6 (5) Date of First Offering: 2/19/2014 (6) Amount of Total Offering: 375,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 2% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 2/19/2014 (11) Portfolio Assets on Trade Date: $668,174,108 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 60,000 bonds @ $100 $60,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 100,000 bonds @ $100 $100,000 1 (15) % of Portfolio Assets Applied to Purchase 0.009% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays, Credit Suisse, Deutsche Bank AG, Merrill Lynch, Wells Fargo & Co (2) Names of Issuers: REGAL ENTERTAINMENT GRP 5.75% (3) Title of Securities: RGC 5.75% (4) Cusip: 758766AH2 (5) Date of First Offering: 2/25/14 (6) Amount of Total Offering: 775,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.625% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 2/25/14 (11) Portfolio Assets on Trade Date: $672,710,317 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 4,025,000 bonds @ $100 $4,025,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 19,000,000 bonds @ $100 $17,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.60% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: BMO Capital Markets Corp, JP Morgan Securities, Merrill Lynch Pierce Fenner &, SunTrust Robinson Humphrey Inc, Wells Fargo Securities LLC Co Manager: Barclays Capital, KeyBanc Capital Markets (2) Names of Issuers: TREEHOUSE FOODS INC 4.875% (3) Title of Securities: THS 4.875% (4) Cusip: 89469AAB0 (5) Date of First Offering: 2/25/2014 (6) Amount of Total Offering: 400,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 2/25/2014 (11) Portfolio Assets on Trade Date: $672,710,318 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 485,000 bonds @ $100 $485,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $100 $4,000,000 (15) % of Portfolio Assets Applied to Purchase 0.072% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse, Goldman Sachs & Co, Jefferies & Co, UBS Securities LLC, Wells Fargo & Co (2) Names of Issuers: GREEKTOWN HOLDINGS LLC/M 8.875% (3) Title of Securities: GRKT 8.875% (4) Cusip: 39248TAA4 (5) Date of First Offering: 2/26/2014 (6) Amount of Total Offering: 425,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 2.25% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 2/26/2014 (11) Portfolio Assets on Trade Date: $673,835,177 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 2,890,000 bonds @ $100 $2,890,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $100 $10,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.429% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Goldman Sachs & Co, RBC Capital Markets, Wells Fargo Securities LLC Co Manager: Comerica Securities (2) Names of Issuers: PIONEER ENERGY SERVICES 6.125% (3) Title of Securities: PES 6.125% (4) Cusip: 723664AA6 (5) Date of First Offering: 3/4/2014 (6) Amount of Total Offering: 300,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.58% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 3/4/2014 (11) Portfolio Assets on Trade Date: $676,476,497 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 305,000 bonds @ $100 $305,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 (15) % of Portfolio Assets Applied to Purchase 0.045% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Morgan Stanley, RBS Securities Corp, Scotia Capital USA Inc Co Manager: Wells Fargo Securities LLC, Mitsubishi UFJ Securities USA Inc (2) Names of Issuers: SPIRIT AEROSYSTEMS INC 5.25% (3) Title of Securities: SPR 5.25% (4) Cusip: 85205TAE0 (5) Date of First Offering: 3/4/2014 (6) Amount of Total Offering: 300,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 2% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 3/4/2014 (11) Portfolio Assets on Trade Date: $676,476,497 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 625,000 bonds @ $100 $625,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.092% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Goldman Sachs & Co, JP Morgan Securities, SunTrust Robinson Humphrey, Wells Fargo Securities LLC (2) Names of Issuers: TENET HEALTHCARE CORP 5% (3) Title of Securities: THC 5% (4) Cusip: 88033GCF5 (5) Date of First Offering: 3/5/2014 (6) Amount of Total Offering: 600,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.375% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 3/5/2014 (11) Portfolio Assets on Trade Date: $676,807,869 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 810,000 bonds @ $100 $810,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.12% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Goldman Sachs & Co, JP Morgan Securities, Morgan Stanley, RBC Capital Markets, Wells Fargo Securities LLC (2) Names of Issuers: SELECT MEDICAL CORP 6.375% (3) Title of Securities: SEM 6.375% (4) Cusip: 816196AR0 (5) Date of First Offering: 3/6/2014 (6) Amount of Total Offering: 110,000,000 (7) Unit Price of Offering: 101.5 (8) Underwriting Spread or Commission: 1% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 3/6/2014 (11) Portfolio Assets on Trade Date: $676,754,927 (12) Price Paid per Unit: 101.5 (13) Total Price Paid by Portfolio: 1,765,000 bonds @ $101.5 $1,791,475 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $101.5 $7,105,000 1 (15) % of Portfolio Assets Applied to Purchase 0.265% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Credit Suisse, Deutsche Bank (US), JP Morgan, RBC Capital Markets, SunTrust Robinson Humphrey, Wells Fargo Securities LLC (2) Names of Issuers: MEDIACOM BRDBND LLC/CORP 5.5% (3) Title of Securities: MCCC 5.5% (4) Cusip: 58446VAK7 (5) Date of First Offering: 3/12/2014 (6) Amount of Total Offering: 200,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.625% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 3/12/2014 (11) Portfolio Assets on Trade Date: $677,061,935 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 315,000 bonds @ $100 $315,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 1 (15) % of Portfolio Assets Applied to Purchase 0.047% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Credit Suisse Securities USA L, Deutsche Bank Securities Inc, Morgan Stanley, Wells Fargo Securities LLC Co Manager: HSBC Securities, JP Morgan Securities, Mitsubishi UFJ Securities USA, Scotia Capital USA Inc (2) Names of Issuers: UNITED RENTALS NORTH AM 5.75% (3) Title of Securities: URI 5.75% (4) Cusip: 911365BB9 (5) Date of First Offering: 3/12/2014 (6) Amount of Total Offering: 850,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.25% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 3/12/2014 (11) Portfolio Assets on Trade Date: $677,061,935 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 245,000 bonds @ $100 $245,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.036% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Credit Suisse Securities USA L, Deutsche Bank Securities Inc, Morgan Stanley, Wells Fargo Securities LLC Co Manager: HSBC Securities, JP Morgan Securities, Mitsubishi UFJ Securities USA, Scotia Capital USA Inc (2) Names of Issuers: UNITED RENTALS NORTH AM 6.125% (Add-on) (3) Title of Securities: URI 6.125% (4) Cusip: 911365AX2 (5) Date of First Offering: 10/25/2012 (Add-on: 3/12/14) (6) Amount of Total Offering: 925,000,000 (7) Unit Price of Offering: 105.25 (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 3/12/14 (11) Portfolio Assets on Trade Date: $677,061,935 (12) Price Paid per Unit: 105.25 (13) Total Price Paid by Portfolio: 245,000 bonds @ $105.25 $257,862.50 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $105.25 $1,052,500 (15) % of Portfolio Assets Applied to Purchase 0.038% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, JP Morgan Securities, Morgan Stanley, Wells Fargo Securities LLC (2) Names of Issuers: KINDRED HEALTHCARE INC 6.375% (3) Title of Securities: KND 6.375% (4) Cusip: 494580AC7 (5) Date of First Offering: 3/26/2014 (6) Amount of Total Offering: 500,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 3/26/2014 (11) Portfolio Assets on Trade Date: $681,287,416 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 280,000 bonds @ $100 $280,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 1 (15) % of Portfolio Assets Applied to Purchase 0.041% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, JP Morgan Securities, RBC Capital Markets Co Manager: Deutsche Bank Securities Inc, Goldman Sachs & Co, Wells Fargo Securities LLC (2) Names of Issuers: CALUMET SPECIALTY PROD 6.5% (3) Title of Securities: CLMT 6.5% (4) Cusip: 131477AM3 (5) Date of First Offering: 3/26/2014 (6) Amount of Total Offering: 900,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 3/26/2014 (11) Portfolio Assets on Trade Date: $681,287,416 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 280,000 bonds @ $100 $280,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 (15) % of Portfolio Assets Applied to Purchase 0.041% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citi, Credit Suisse, Deutsche Bank AG, Goldman Sachs & Co, HSBC Bank PLC, JP Morgan, Morgan Stanley, RBC Capital Markets, Wells Fargo Suter CBO 98 (2) Names of Issuers: NIELSEN FINANCE LLC/CO 5% (3) Title of Securities: NLSN 5% (4) Cusip: 65409QBB7 (5) Date of First Offering: 3/28/2014 (6) Amount of Total Offering: 750,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.375% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 3/28/2014 (11) Portfolio Assets on Trade Date: $681,258,849 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 600,000 bonds @ $100 $600,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,00,000 bonds @ $100 $1,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.088% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Goldman, Sachs & Co. Wells Fargo Securities Co-Managers (2) Names of Issuers: Berkshire Hathaway Finance Corporation (3) Title of Securities: BRK 2 08/15/18, C#084664BY6 (4) Date of First Offering: 01/06/14 (5) Amount of Total Offering: $100,000,000 (6) Unit Price of Offering: $100.231 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.325 %). (8) Years of Issuer's Operations: 175 years (9) Trade Date: 01/06/14 (10) Portfolio Assets on Trade Date: $537,342,155.64 (11) Price Paid per Unit: $100.231 (12) Total Price Paid by Portfolio: 503,000 bonds @ $100.231 $508,213.87 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $100.231 $15,155,483.33 (14) % of Portfolio Assets Applied to Purchase 0.095% 1 (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 175 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Sole Lead Managers-Books JP Morgan Securities Co-Managers Banca IMI MFR Securities BMO Capital Markets Mischler Financial Group CIBC World Markets PNC Capital Markets Commerz Markets RB International Markets Drexel Hamilton RBC Capital Markets Erste Bank Scotia Capital USA Fifth Third Bank Standard Chartered Bank KeyBanc Capital Markets TD Securities Lloyds Securities UniCredit Capital Markets Loop Capital Markets Wells Fargo Securities (2) Names of Issuers: JPMorgan Chase & Co. (3) Title of Securities: JPM 4.85 02/01/44, C#46625HJU5 (4) Date of First Offering: 01/21/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.827 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer's Operations: 14 years (9) Trade Date: 01/21/14 (10) Portfolio Assets on Trade Date: $539,543,846.61 (11) Price Paid per Unit: $99.827 1 (12) Total Price Paid by Portfolio: 405,000 bonds @ $99.827 $404,299.35 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.827 $11,979,240.00 (14) % of Portfolio Assets Applied to Purchase 0.075% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 14 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Citigroup Mitsubishi UFJ Securities Barclays Mizuho Securities Credit Suisse RBC Capital Markets Deutsche Bank Securities SunTrust Robinson Humphrey Co-Managers DNB Markets BofA Merrill Lynch RBS SMBC Nikko Scotiabank UBS Investment Bank US Bancorp Wells Fargo Securities BBVA (2) Names of Issuers: Enterprise Products Operating LLC (3) Title of Securities: EPD 5.1 02/15/45, C#29379VBC6 (4) Date of First Offering: 02/05/14 (5) Amount of Total Offering: $1,150,000,000 (6) Unit Price of Offering: $99.845 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer's Operations: 46 years (9) Trade Date: 02/05/14 (10) Portfolio Assets on Trade Date: $ 540,551,455.81 (11) Price Paid per Unit: $99.845 (12) Total Price Paid by Portfolio: 475,000 bonds @ $99.845 $474,263.75 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 22,000,000 bonds @ $99.845 $21,965,900.00 (14) % of Portfolio Assets Applied to Purchase 0.088 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 46 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books J.P Morgan Securities Wells Fargo Securities BofA Merrill Lynch Co-Managers BNP Paribas Mizuho Securities CIBC RBC Capital Markets Fifth Third Securities (2) Names of Issuers: World Financial Network Credit Card Master Note Trust (3) Title of Securities: WFNMT 2014-A A, C#981464EC0 (4) Date of First Offering: 02/12/14 (5) Amount of Total Offering: $450,000,000 (6) Unit Price of Offering: $100 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). (8) Years of Issuer's Operations: 17 years (9) Trade Date: 02/12/14 (10) Portfolio Assets on Trade Date: $539,838,271.59 (11) Price Paid per Unit: $100 (12) Total Price Paid by Portfolio: 1,031,000 bonds @ $100 $1,031,000.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $100 $30,000,000.00 (14) % of Portfolio Assets Applied to Purchase 0.191% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 17 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Sole Lead Managers-Books Barclays Co-Managers BB&T Capital Markets Scotiabank BMO Capital Markets SMBC Nikko Capital One Securities Standard Chartered Bank CIBC World Markets TD Securities HSBC US Bancorp Morgan Stanley Wells Fargo Securities Nab Securities (2) Names of Issuers: Barclays Bank PLC (3) Title of Securities: BACR 2.5 02/20/19, C#06739FHT1 (4) Date of First Offering: 02/12/14 (5) Amount of Total Offering: $2,000,000,000 (6) Unit Price of Offering: $99.995 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.325 %). (8) Years of Issuer's Operations: 324 years (9) Trade Date: 02/12/14 (10) Portfolio Assets on Trade Date: $539,838,271.59 (11) Price Paid per Unit: $99.995 (12) Total Price Paid by Portfolio: 1,185,000 bonds @ $99.995 $1,184,940.75 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.995 $34,998,250.00 (14) % of Portfolio Assets Applied to Purchase 0.219% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 324 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BNP Paribas RBC Capital Markets BofA Merrill Lynch Wells Fargo Securities Co-Managers Barclays US Bancorp Credit Suisse DNB Markets Deutsche Bank Securities PNC Capital Markets Goldman, Sachs & Co. TD Securities J.P. Morgan The Williams Capital Group Lloyds Securities Jefferies Mitsubishi JFJ Securities Drexel Hamilton Mizuho Securities Lebenthal Capital Markets RBS Loop Capital Markets SMBC Nikko MFR Securities SunTrust Robinson Humphrey Mischler Financial Group UBS Investment Bank Ramirez & Co. Santander (2) Names of Issuers: Comcast Corporation (3) Title of Securities: CMCSA 4.75 03/01/44, C#20030NBK6 (4) Date of First Offering: 02/19/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.114 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75 %). (8) Years of Issuer's Operations: 51 years (9) Trade Date: 02/19/14 1 (10) Portfolio Assets on Trade Date: $541,706,481.55 (11) Price Paid per Unit: $99.114 (12) Total Price Paid by Portfolio: 640,000 bonds @ $99.114 $634,329.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 22,000,000 bonds @ $99.114 $21,805,080.00 (14) % of Portfolio Assets Applied to Purchase 0.117 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 51 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BNP Paribas RBC Capital Markets BofA Merrill Lynch Wells Fargo Securities Co-Managers Barclays US Bancorp Credit Suisse DNB Markets Deutsche Bank Securities PNC Capital Markets Goldman, Sachs & Co. TD Securities J.P. Morgan The Williams Capital Group Lloyds Securities Jefferies Mitsubishi JFJ Securities Drexel Hamilton Mizuho Securities Lebenthal Capital Markets RBS Loop Capital Markets SMBC Nikko MFR Securities SunTrust Robinson Humphrey Mischler Financial Group UBS Investment Bank Ramirez & Co. Santander (2) Names of Issuers: Comcast Corporation (3) Title of Securities: CMCSA 3.6 03/01/24, C#20030NBJ9 (4) Date of First Offering: 02/19/14 (5) Amount of Total Offering: $1,200,000,000 (6) Unit Price of Offering: $99.426 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45 %). (8) Years of Issuer's Operations: 51 years (9) Trade Date: 02/19/14 1 (10) Portfolio Assets on Trade Date: $541,706,481.55 (11) Price Paid per Unit: $99.426 (12) Total Price Paid by Portfolio: 845,000 bonds @ $99.426 $840,149.70 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 39,000,000 bonds @ $99.426 $38,776,140.00 (14) % of Portfolio Assets Applied to Purchase 0.155 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 51 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Deutsche Bank Securities DNB Markets RBS Mitsubishi UFJ Securities UBS Investment Bank Scotiabank Barclays Wells Fargo Securities Co-Managers BBVA Natixis Credit Agricole CIB Suntrust Robinson Humphrey Mizuho Securities (2) Names of Issuers: Kinder Morgan Energy Partners, L.P. (3) Title of Securities: KMP 5.5 03/01/44, C#494550BU9 (4) Date of First Offering: 02/19/14 (5) Amount of Total Offering: $750,000,000 (6) Unit Price of Offering: $99.214 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75 %). (8) Years of Issuer's Operations: 17 years (9) Trade Date: 02/19/14 (10) Portfolio Assets on Trade Date: $541,706,481.55 (11) Price Paid per Unit: $99.214 (12) Total Price Paid by Portfolio: 315,000 bonds @ $99.214 $312,524.10 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.214 $12,897,820.00 (14) % of Portfolio Assets Applied to Purchase 0.058 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 17 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Deutsche Bank Securities DNB Markets RBS Mitsubishi UFJ Securities UBS Investment Bank Scotiabank Barclays Wells Fargo Securities Co-Managers BBVA Natixis Credit Agricole CIB Suntrust Robinson Humphrey Mizuho Securities (2) Names of Issuers: Kinder Morgan Energy Partners, L.P. (3) Title of Securities: KMP 3.5 03/01/21, C#494550BT2 (4) Date of First Offering: 02/19/14 (5) Amount of Total Offering: $750,000,000 (6) Unit Price of Offering: $99.494 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.40 %). (8) Years of Issuer's Operations: 17 years (9) Trade Date: 02/19/14 (10) Portfolio Assets on Trade Date: $541,706,481.55 (11) Price Paid per Unit: $99.494 (12) Total Price Paid by Portfolio: 680,000 bonds @ $99.494 $676,559.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.494 $19,898,800.00 (14) % of Portfolio Assets Applied to Purchase 0.125 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 17 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Morgan Stanley Goldman, Sachs & Co. Co-Managers BNP Paribas HSBC Securities Credit Suisse J.P. Morgan Securities Barclays RBS Securities Citigroup UBS Securities Deutsche Bank Wells Fargo Securities (2) Names of Issuers: Google Inc. (3) Title of Securities: GOOG 3.375 02/25/24, C#38259PAD4 (4) Date of First Offering: 02/20/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.983 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45 %). (8) Years of Issuer's Operations: 16 years (9) Trade Date: 02/20/14 (10) Portfolio Assets on Trade Date: $541,489,378.24 (11) Price Paid per Unit: $99.983 (12) Total Price Paid by Portfolio: 680,000 bonds @ $99.983 $679,884.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.983 $19,996,600.00 (14) % of Portfolio Assets Applied to Purchase 0.126 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 16 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Citigroup Barclays HSBC Deutsche Bank Wells Fargo Securities J.P. Morgan Co-Managers BB&T Capital Markets Goldman, Sachs & Co. BNP Paribas Morgan Stanley Credit Suisse RBS (2) Names of Issuers: Cisco Systems (3) Title of Securities: CSCO 3.625 03/04/24, C# 17275RAN2 (4) Date of First Offering: 02/24/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.925 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.40%). (8) Years of Issuer's Operations: 30 years (9) Trade Date: 02/24/14 (10) Portfolio Assets on Trade Date: $ 542,261,513.20 (11) Price Paid per Unit: $99.925 (12) Total Price Paid by Portfolio: 1,315,000 bonds @ $99.925 $1,314,013.75 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.925 $39,970,000.00 (14) % of Portfolio Assets Applied to Purchase 0.242 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Citigroup Barclays HSBC Deutsche Bank Wells Fargo Securities J.P. Morgan Co-Managers BB&T Capital Markets Goldman, Sachs & Co. BNP Paribas Morgan Stanley Credit Suisse RBS (2) Names of Issuers: Cisco Systems (3) Title of Securities: CSCO 2.125 03/01/19, C#17275RAR3 (4) Date of First Offering: 02/24/14 (5) Amount of Total Offering: $1,750,000,000 (6) Unit Price of Offering: $99.929 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). (8) Years of Issuer's Operations: 30 years (9) Trade Date: 02/24/14 (10) Portfolio Assets on Trade Date: $ 542,261,513.20 (11) Price Paid per Unit: $99.929 (12) Total Price Paid by Portfolio: 680,000 bonds @ $99.929 $679,517.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 42,700,000 bonds @ $99.929 $42,669,683.00 (14) % of Portfolio Assets Applied to Purchase 0.125 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Citigroup Barclays HSBC Deutsche Bank Wells Fargo Securities J.P. Morgan Co-Managers BB&T Capital Markets Goldman, Sachs & Co. BNP Paribas Morgan Stanley Credit Suisse RBS (2) Names of Issuers: Cisco Systems (3) Title of Securities: CSCO 2.9 03/04/21, C#17275RAP7 (4) Date of First Offering: 02/24/14 (5) Amount of Total Offering: $500,000,000 (6) Unit Price of Offering: $99.818 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.30%). (8) Years of Issuer's Operations: 30 years (9) Trade Date: 02/24/14 (10) Portfolio Assets on Trade Date: $542,261,513.20 (11) Price Paid per Unit: $99.818 (12) Total Price Paid by Portfolio: 340,000 bonds @ $99.818 $339,381.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.818 $19,963,600.00 (14) % of Portfolio Assets Applied to Purchase 0.063 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Wells Fargo Securities Mitsubishi UFJ Securities Barclays U.S. Bancorp Co-Managers Citigroup PNC Capital Markets LLC J.P. Morgan RBC Capital Markets Morgan Stanley SunTrust Robinson Humphrey (2) Names of Issuers: Magellan Midstream Partners, L.P. (3) Title of Securities: MMP 5.15 10/15/43, C#559080AG1 (4) Date of First Offering: 02/25/14 (5) Amount of Total Offering: $250,000,000 (6) Unit Price of Offering: $103.085 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 14 years (9) Trade Date: 02/25/14 (10) Portfolio Assets on Trade Date: $544,345,109.12 (11) Price Paid per Unit: $103.085 (12) Total Price Paid by Portfolio: 500,000 bonds @ $103.085 $525,725.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $103.085 $15,771,750.00 (14) % of Portfolio Assets Applied to Purchase 0.097 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 14 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Barclays Credit Suisse Citigroup J.P. Morgan Deutsche Bank Securities Morgan Stanley Co-Managers BofA Merrill Lynch Scotiabank HSBC Wells Fargo Securities Mizuho Securities (2) Names of Issuers: LYB International Finance B.V. (3) Title of Securities: LYB 4.875 03/15/44, C#50247VAC3 (4) Date of First Offering: 02/25/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $98.831 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 7 years (9) Trade Date: 02/25/14 (10) Portfolio Assets on Trade Date: $544,345,109.12 (11) Price Paid per Unit: $98.831 (12) Total Price Paid by Portfolio: 385,000 bonds @ $98.831 $380,499.35 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $98.831 $16,801,270.00 (14) % of Portfolio Assets Applied to Purchase 0.070 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Mitsubishi UFJ Securities Deutsche Bank Securities Credit Suisse RBC Capital Markets Wells Fargo Securities Co-Managers DNB Markets SMBC Nikko Mizuho Securities TD Securities US Bancorp BOSC BBVA Raymond James (2) Names of Issuers: Williams Partners L.P. (3) Title of Securities: WPZ 5.4 03/04/44, C#96950FAN4 (4) Date of First Offering: 02/27/14 (5) Amount of Total Offering: $500,000,000 (6) Unit Price of Offering: $99.676 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 9 years (9) Trade Date: 02/27/14 (10) Portfolio Assets on Trade Date: $546,119,296.56 (11) Price Paid per Unit: $99.676 (12) Total Price Paid by Portfolio: 320,000 bonds @ $99.676 $318,963.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 11,000,000 bonds @ $99.676 $10,964,360.00 (14) % of Portfolio Assets Applied to Purchase 0.058 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 9 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Mitsubishi UFJ Securities Deutsche Bank Securities Credit Suisse RBC Capital Markets Wells Fargo Securities Co-Managers DNB Markets SMBC Nikko Mizuho Securities TD Securities US Bancorp BOSC BBVA Raymond James (2) Names of Issuers: Williams Partners L.P. (3) Title of Securities: WPZ 4.3 03/04/24, C#96950FAM6 (4) Date of First Offering: 02/27/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.791 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer's Operations: 9 years (9) Trade Date: 02/27/14 (10) Portfolio Assets on Trade Date: $546,119,296.56 (11) Price Paid per Unit: $99.791 (12) Total Price Paid by Portfolio: 510,000 bonds @ $99.791 $508,934.10 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.791 $17,962,380.00 (14) % of Portfolio Assets Applied to Purchase 0.093 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 9 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Barclays Scotiabank BofA Merrill Lynch Wells Fargo Securitites Morgan Stanley Co-Managers US Bancorp Ramirez & Co., Inc. Loop Capital Markets (2) Names of Issuers: Consolidated Edison Company of New York, Inc. (3) Title of Securities: ED 4.45 03/15/44, C#209111FD0 (4) Date of First Offering: 03/03/14 (5) Amount of Total Offering: $850,000,000 (6) Unit Price of Offering: $99.916 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 191 years (9) Trade Date: 03/03/14 (10) Portfolio Assets on Trade Date: $547,213,931.20 (11) Price Paid per Unit: $99.916 (12) Total Price Paid by Portfolio: 485,000 bonds @ $99.916 $484,592.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.916 $14,987,400.00 1 (14) % of Portfolio Assets Applied to Purchase 0.089 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 191 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books J.P. Morgan Wells Fargo Securities Morgan Stanley Co-Managers PNC Capital Markets The Williams Capital Group, L.P. (2) Names of Issuers: Burlington Northern Santa Fe, LLC (3) Title of Securities: BNSF 4.9 04/01/44, C#12189LAS0 (4) Date of First Offering: 03/04/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.792 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 19 years (9) Trade Date: 03/04/14 (10) Portfolio Assets on Trade Date: $545,561,255.51 (11) Price Paid per Unit: $99.792 (12) Total Price Paid by Portfolio: 320,000 bonds @ $99.792 $319,334.40 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.792 $11,975,040.00 (14) % of Portfolio Assets Applied to Purchase 0.059 % 1 (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 19 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Goldman, Sachs & Co. J.P. Morgan Wells Fargo Securities Co-Managers Barclays RBC Capital Markets HSBC SMBC Nikko Mitsubishi UFJ Securities US Bancorp Mizuho Securities Morgan Stanley (2) Names of Issuers: Gilead Sciences, Inc. (3) Title of Securities: GILD 4.8 04/01/44, C#375558AX1 (4) Date of First Offering: 03/04/14 (5) Amount of Total Offering: $1,750,000,000 (6) Unit Price of Offering: $99.806 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 27 years (9) Trade Date: 03/04/14 (10) Portfolio Assets on Trade Date: $545,561,255.51 (11) Price Paid per Unit: $99.806 (12) Total Price Paid by Portfolio: 315,000 bonds @ $99.806 $314,388.90 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,000,000 bonds @ $99.806 $26,947,620.00 (14) % of Portfolio Assets Applied to Purchase 0.058 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 27 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books J.P. Morgan Wells Fargo Securities Morgan Stanley Co-Managers PNC Capital Markets The Williams Capital Group, L.P. (2) Names of Issuers: Burlington Northern Santa Fe, LLC (3) Title of Securities: BNSF 3.75 04/01/24, C#12189LAR2 (4) Date of First Offering: 03/04/14 (5) Amount of Total Offering: $500,000,000 (6) Unit Price of Offering: $99.673 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450%). (8) Years of Issuer's Operations: 19 years (9) Trade Date: 03/04/14 (10) Portfolio Assets on Trade Date: $545,561,255.51 (11) Price Paid per Unit: $99.673 (12) Total Price Paid by Portfolio: 200,000 bonds @ $99.673 $199,346.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 8,000,000 bonds @ $99.673 $7,973,840.00 (14) % of Portfolio Assets Applied to Purchase 0.037 % 1 (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 19 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Goldman, Sachs & Co. J.P. Morgan Wells Fargo Securities Co-Managers Barclays RBC Capital Markets HSBC SMBC Nikko Mitsubishi UFJ Securities US Bancorp Mizuho Securities Morgan Stanley (2) Names of Issuers: Gilead Sciences, Inc. (3) Title of Securities: GILD 3.7 04/01/24, C#375558AW3 (4) Date of First Offering: 03/04/14 (5) Amount of Total Offering: $1,750,000,000 (6) Unit Price of Offering: $99.839 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450%). (8) Years of Issuer's Operations: 27 years (9) Trade Date: 03/04/14 (10) Portfolio Assets on Trade Date: $545,561,255.51 (11) Price Paid per Unit: $99.839 (12) Total Price Paid by Portfolio: 680,000 bonds @ $99.839 $678,905.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 53,000,000 bonds @ $99.839 $52,914,670.00 (14) % of Portfolio Assets Applied to Purchase 0.124 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 27 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Citigroup Co-Managers Deutsche Bank Securities Mischler Financial Group Goldman, Sachs & Co. nabSecurities HSBC National Bank of Canada Financial Wells Fargo Securities Natixis Securities Americas Banca IMI RBC Capital Markets Blaylock Robert Van Santander Investment Securities Capital One Securities Scotia Capital (USA) CastleOak Securities Skandinaviska Enskilda Banken AB CIBC World Markets Corp. SMBC Nikko Securities Americas Fifth Third Securities Standard Chartered Bank Lebenthal & Co. TD Securities MFR Securities The Williams Capital Group (2) Names of Issuers: Citigroup Inc. (3) Title of Securities: C 1.35 03/10/17, C#172967HK0 (4) Date of First Offering: 03/04/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.959 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). (8) Years of Issuer's Operations: 202 years (9) Trade Date: 03/04/14 (10) Portfolio Assets on Trade Date: $545,561,255.51 1 (11) Price Paid per Unit: $99.959 (12) Total Price Paid by Portfolio: 1,700,000 bonds @ $99.959 $1,699,303.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 58,000,000 bonds @ $99.959 $57,976,220.00 (14) % of Portfolio Assets Applied to Purchase 0.311% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 202 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch BNP Paribas Credit Suisse Scotiabank J.P. Morgan UBS Investment Bank Morgan Stanley Wells Fargo Securities Barclays Co-Managers BNY Mellon Capital Markets Santander Lloyds Securities SunTrust Robinson Humphrey CIBC US Bancorp KeyBanc Capital Markets The Williams Capital Group PNC Capital Markets (2) Names of Issuers: PPL Capital Funding, Inc. (3) Title of Securities: PPL 5 03/15/44, C#69352PAJ2 (4) Date of First Offering: 03/05/14 (5) Amount of Total Offering: $400,000,000 (6) Unit Price of Offering: $99.876 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 94 years (9) Trade Date: 03/05/14 (10) Portfolio Assets on Trade Date: $545,764,225.99 (11) Price Paid per Unit: $99.876 (12) Total Price Paid by Portfolio: 395,000 bonds @ $99.876 $394,510.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.876 $11,985,120.00 (14) % of Portfolio Assets Applied to Purchase 0.072% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 94 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch BNP Paribas Credit Suisse Scotiabank J.P. Morgan UBS Investment Bank Morgan Stanley Wells Fargo Securities Barclays Co-Managers BNY Mellon Capital Markets Santander Lloyds Securities SunTrust Robinson Humphrey CIBC US Bancorp KeyBanc Capital Markets The Williams Capital Group PNC Capital Markets (2) Names of Issuers: PPL Capital Funding, Inc. (3) Title of Securities: PPL 3.95 03/15/24, C#69352PAK9 (4) Date of First Offering: 03/05/14 (5) Amount of Total Offering: $350,000,000 (6) Unit Price of Offering: $99.672 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer's Operations: 94 years (9) Trade Date: 03/05/14 (10) Portfolio Assets on Trade Date: $545,764,225.99 (11) Price Paid per Unit: $99.672 (12) Total Price Paid by Portfolio: 340,000 bonds @ $99.672 $338,884.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.672 $9,967,200.00 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 94 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books HSBC Securities Joint Lead Managers - No Books ABN Amro Securities Lloyds Securities Banco Bilbao Vizcaya Argentaria Natixis Securities Americas CIBC World Markets UniCredit Capital Markets Commerz Markets Wells Fargo Securities Danske Markets Co-Managers Citigroup RB International Markets ING Bank RBS Securities Mizuho Securities SMBC Nikko Securities nabSecurities SG Americas Securities National Bank of Abu Dhabi (2) Names of Issuers: HSBC Holdings (3) Title of Securities: HSBC 4.25 03//14/24, C#404280AP4 (4) Date of First Offering: 03/05/14 (5) Amount of Total Offering: $2,000,000,000 (6) Unit Price of Offering: $99.340 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450%). (8) Years of Issuer's Operations: 23 years (9) Trade Date: 03/05/14 (10) Portfolio Assets on Trade Date: $545,764,225.99 1 (11) Price Paid per Unit: $99.340 (12) Total Price Paid by Portfolio: 805,000 bonds @ $99.340 $799,687.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 48,000,000 bonds @ $99.340 $47,683,200.00 (14) % of Portfolio Assets Applied to Purchase 0.147% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 23 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books HSBC Securities JointLeadManagers - NoBooks ABN Amro Securities Lloyds Securities Banco Bilbao Vizcaya Argentaria Natixis Securities Americas CIBC World Markets UniCredit Capital Markets Commerz Markets Wells Fargo Securities Danske Markets Co-Managers Citigroup RB International Markets ING Bank RBS Securities Mizuho Securities SMBC Nikko Securities nabSecurities SG Americas Securities National Bank of Abu Dhabi (2) Names of Issuers: HSBC Holdings (3) Title of Securities: HSBC 5.25 03/14/44, C#404280AQ2 (4) Date of First Offering: 03/05/14 (5) Amount of Total Offering: $1,500,000,000 (6) Unit Price of Offering: $98.912 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 23 years (9) Trade Date: 03/05/14 (10) Portfolio Assets on Trade Date: $545,764,225.99 1 (11) Price Paid per Unit: $98.912 (12) Total Price Paid by Portfolio: 675,000 bonds @ $98.912 $667,656.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $98.912 $34,619,200.00 (14) % of Portfolio Assets Applied to Purchase 0.122% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 23 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Goldman, Sachs & Co. Co-Managers Mitsubishi UFJ Securities Rabo Securities Scotiabank HSBC Wells Fargo Securities Lloyds Securities Fifth Third Securities TD Securities PNC Capital Markets US Bancorp (2) Names of Issuers: McKesson Corporation (3) Title of Securities: MCK 4.883 03/15/44, C#581557BC8 (4) Date of First Offering: 03/05/14 (5) Amount of Total Offering: $800,000,000 (6) Unit Price of Offering: $100.000 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 181 years (9) Trade Date: 03/05/14 (10) Portfolio Assets on Trade Date: $545,764,225.99 (11) Price Paid per Unit: $100.000 (12) Total Price Paid by Portfolio: 340,000 bonds @ $100.000 $340,000.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $100.000 $13,000,000.00 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 181 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Goldman, Sachs & Co. Co-Managers Mitsubishi UFJ Securities Rabo Securities Scotiabank HSBC Wells Fargo Securities Lloyds Securities Fifth Third Securities TD Securities PNC Capital Markets US Bancorp (2) Names of Issuers: McKesson Corporation (3) Title of Securities: MCK 2.284 03/15/19, C#581557BD6 (4) Date of First Offering: 03/05/14 (5) Amount of Total Offering: $1,100,000,000 (6) Unit Price of Offering: $100.000 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600%). (8) Years of Issuer's Operations: 181 years (9) Trade Date: 03/05/14 (10) Portfolio Assets on Trade Date: $545,764,225.99 (11) Price Paid per Unit: $100.000 (12) Total Price Paid by Portfolio: 1,405,000 bonds @ $100.000 $1,405,000.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 43,000,000 bonds @ $100.000 $43,000,000.00 (14) % of Portfolio Assets Applied to Purchase 0.257% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 181 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Goldman, Sachs & Co. Co-Managers Mitsubishi UFJ Securities Rabo Securities Scotiabank HSBC Wells Fargo Securities Lloyds Securities Fifth Third Securities TD Securities PNC Capital Markets US Bancorp (2) Names of Issuers: McKesson Corporation (3) Title of Securities: MCK 3.796 03/15/24, C#581557BE4 (4) Date of First Offering: 03/05/14 (5) Amount of Total Offering: $1,100,000,000 (6) Unit Price of Offering: $100.000 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer's Operations: 181 years (9) Trade Date: 03/05/14 (10) Portfolio Assets on Trade Date: $545,764,225.99 (11) Price Paid per Unit: $100.000 (12) Total Price Paid by Portfolio: 525,000 bonds @ $100.000 $525,000.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $100.000 $25,000,000.00 (14) % of Portfolio Assets Applied to Purchase 0.096% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 181 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Wells Fargo Securities Goldman, Sachs & Co. Co-Managers US Bancorp Mischler Financial Group CastleOak Securities Drexel Hamilton The Williams Capital Group (2) Names of Issuers: AT&T Inc. (3) Title of Securities: T 3.9 03/11/24, C#00206RCE0 (4) Date of First Offering: 03/05/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.696 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.400%). (8) Years of Issuer's Operations: 121 years (9) Trade Date: 03/05/14 (10) Portfolio Assets on Trade Date: $545,764,225.99 (11) Price Paid per Unit: $99.696 (12) Total Price Paid by Portfolio: 1,020,000 bonds @ $99.696 $1,016,899.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.696 $29,908,800.00 1 (14) % of Portfolio Assets Applied to Purchase 0.186% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 121 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Morgan Stanley Goldman, Sachs & Co. Co-Managers BMO Capital Markets CIBC US Bancorp RBC Capital Markets Wells Fargo Securities (2) Names of Issuers: CF Industries (3) Title of Securities: CF 5.15 03/15/34, C#12527GAF0 (4) Date of First Offering: 03/06/14 (5) Amount of Total Offering: $750,000,000 (6) Unit Price of Offering: $99.480 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 68 years (9) Trade Date: 03/06/14 (10) Portfolio Assets on Trade Date: $545,237,506.82 (11) Price Paid per Unit: $99.480 (12) Total Price Paid by Portfolio: 210,000 bonds @ $99.48 $208,908.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.480 $6,963,600.00 1 (14) % of Portfolio Assets Applied to Purchase 0.038% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 68 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BNP Paribas RBC Capital Markets Mitsubishi UFJ Securities Co-Managers Scotiabank Deutsche Bank Securities BNY Mellon Capital Markets KeyBanc Capital Markets RBS Lloyds Securities US Bancorp Mizuho Securities Wells Fargo Securities SMBC Nikko CIBC (2) Names of Issuers: PacifiCorp (3) Title of Securities: MIDAM 3.6 04/01/24, C#695114CR7 (4) Date of First Offering: 03/10/14 (5) Amount of Total Offering: $425,000,000 (6) Unit Price of Offering: $99.94 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.620%). (8) Years of Issuer's Operations: 104 years (9) Trade Date: 03/10/14 (10) Portfolio Assets on Trade Date: $544,603,559.47 (11) Price Paid per Unit: $99.94 (12) Total Price Paid by Portfolio: 855,000 bonds @ $99.94 $854,487.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.94 $24,985,000.00 (14) % of Portfolio Assets Applied to Purchase 0.157% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 104 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books RBS J.P. Morgan SunTrust Robinson Humphrey RBC Capital Markets US Bancorp Wells Fargo Securities Co-Managers BBVA DNB Markets Credit Suisse Mitsubishi UFJ Securities Deutsche Bank Securities Scotiabank (2) Names of Issuers: DCP Midstream Operating, LP (3) Title of Securities: DPM 5.6 04/01/44, C#23311VAF4 (4) Date of First Offering: 03/10/14 (5) Amount of Total Offering: $400,000,000 (6) Unit Price of Offering: $99.006 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 9 years (9) Trade Date: 03/10/14 (10) Portfolio Assets on Trade Date: $544,603,559.47 (11) Price Paid per Unit: $99.006 (12) Total Price Paid by Portfolio: 740,000 bonds @ $99.006 $732,644.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 22,000,000 bonds @ $99.006 $21,781,320.00 (14) % of Portfolio Assets Applied to Purchase 0.135% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 9 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books RBS J.P. Morgan SunTrust Robinson Humphrey RBC Capital Markets US Bancorp Wells Fargo Securities Co-Managers BBVA DNB Markets Credit Suisse Mitsubishi UFJ Securities Deutsche Bank Securities Scotiabank (2) Names of Issuers: DCP Midstream Operating, LP (3) Title of Securities: DPM 2.7 04/01/19, C#23311VAE7 (4) Date of First Offering: 03/10/14 (5) Amount of Total Offering: $325,000,000 (6) Unit Price of Offering: $99.410 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). (8) Years of Issuer's Operations: 9 years (9) Trade Date: 03/10/14 (10) Portfolio Assets on Trade Date: $544,603,559.47 (11) Price Paid per Unit: $99.410 (12) Total Price Paid by Portfolio: 580,000 bonds @ $99.410 $576,578.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.410 $19,882,000 (14) % of Portfolio Assets Applied to Purchase 0.106% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 9 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Citigroup Wells Fargo Securities Mitsubishi UFJ Securities Goldman, Sachs & Company RBC Capital Markets UBS Investment Bank Co-Managers Barclays Mischler Financial Group BofA Merrill Lynch PNC Capital Markets J.P. Morgan Ramirez & Co. Morgan Stanley SMBC Nikko BNY Melon Capital Markets The Williams Capital Group C.L. King & Associates US Bancorp (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 3.45 03/15/21, C#92343VCC6 (4) Date of First Offering: 03/10/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.982 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.400%). (8) Years of Issuer's Operations: 30 years (9) Trade Date: 03/10/14 (10) Portfolio Assets on Trade Date: $544,603,559.47 (11) Price Paid per Unit: $99.982 (12) Total Price Paid by Portfolio: 680,000 bonds @ $99.982 $679,877.60 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.982 $19,996,400.00 (14) % of Portfolio Assets Applied to Purchase 0.125% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Citigroup Wells Fargo Securities Mitsubishi UFJ Securities Goldman, Sachs & Company RBC Capital Markets UBS Investment Bank Co-Managers Barclays Mischler Financial Group BofA Merrill Lynch PNC Capital Markets J.P. Morgan Ramirez & Co. Morgan Stanley SMBC Nikko BNY Melon Capital Markets The Williams Capital Group C.L. King & Associates US Bancorp (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 2.55 06/17/19, C#92343VCB8 (4) Date of First Offering: 03/10/14 (5) Amount of Total Offering: $500,000,000 (6) Unit Price of Offering: $99.88 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.350%). (8) Years of Issuer's Operations: 30 years (9) Trade Date: 03/10/14 (10) Portfolio Assets on Trade Date: $544,603,559.47 (11) Price Paid per Unit: $99.88 (12) Total Price Paid by Portfolio: 340,000 bonds @ $99.88 $339,592.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.88 $12,984,400.00 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Citigroup Wells Fargo Securities Mitsubishi UFJ Securities Goldman, Sachs & Company RBC Capital Markets UBS Investment Bank Co-Managers Barclays Mischler Financial Group BofA Merrill Lynch PNC Capital Markets J.P. Morgan Ramirez & Co. Morgan Stanley SMBC Nikko BNY Melon Capital Markets The Williams Capital Group C.L. King & Associates US Bancorp (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 5.05 03/15/34, C#92343VBZ6 (4) Date of First Offering: 03/10/14 (5) Amount of Total Offering: $1,250,000,000 (6) Unit Price of Offering: $99.925 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75%). (8) Years of Issuer's Operations: 30 years (9) Trade Date: 03/10/14 (10) Portfolio Assets on Trade Date: $544,603,559.47 (11) Price Paid per Unit: $99.925 (12) Total Price Paid by Portfolio: 440,000 bonds @ $99.925 $439,670.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.925 $14,988,750.00 (14) % of Portfolio Assets Applied to Purchase 0.081 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books J.P. Morgan Citigroup RBS Goldman, Sachs & Co. Wells Fargo Securities Co-Managers Mischler Financial Group Ramirez & Co., Inc. (2) Names of Issuers: Potomac Electric Power Company (3) Title of Securities: POM 3.6 03/15/24, C#737679DG2 (4) Date of First Offering: 03/11/14 (5) Amount of Total Offering: $400,000,000 (6) Unit Price of Offering: $99.867 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer's Operations: 118 years (9) Trade Date: 03/11/14 (10) Portfolio Assets on Trade Date: $545,604,614.23 (11) Price Paid per Unit: $99.867 (12) Total Price Paid by Portfolio: 340,000 bonds @ $99.867 $339,547.80 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.867 $9,986,700.00 1 (14) % of Portfolio Assets Applied to Purchase 0.062 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 118 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Credit Suisse Deutsche Bank Securities Wells Fargo Securities Mitsubishi UFJ Securities SunTrust Robinson Humphrey Co-Managers Barclays PNC Capital Markets Comerica Securities RBC Capital Markets J.P. Morgan US Bancorp Mizuho Securities UBS Investment Bank (2) Names of Issuers: CenterPoint Energy Houston Electric (3) Title of Securities: CNP 4.5 04/01/44, C#15189XAN8 (4) Date of First Offering: 03/12/14 (5) Amount of Total Offering: $600,000,000 (6) Unit Price of Offering: $98.925 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 132 years (9) Trade Date: 03/12/14 (10) Portfolio Assets on Trade Date: $546,361,547.85 (11) Price Paid per Unit: $98.925 (12) Total Price Paid by Portfolio: 310,000 bonds @ $98.925 $306,667.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $98.925 $9,892,500.00 (14) % of Portfolio Assets Applied to Purchase 0.056 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 132 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. J.P. Morgan RBS Morgan Stanley Wells Fargo Securities Co-Managers Credit Agricole CIB BofA Merrill Lynch Mitsubishi UFJ Securities Fifth Third Securities (2) Names of Issuers: Quest Diagnostics Inc. (3) Title of Securities : DGX 4.25 04/01/24, C#74834LAV2 (4) Date of First Offering: 03/12/14 (5) Amount of Total Offering : $300,000,000 (6) Unit Price of Offering: (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer’s Operations : 47 years (9) Trade Date: 03/12/14 (10) Portfolio Assets on Trade Date: $ 546,361,547.85 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 680,000 bonds @ $99.554 $676,967.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.554 $19,910,800.00 1 (14) % of Portfolio Assets Applied to Purchase 0.124 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 47 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Mitsubishi UFJ Securities BBVA RBC Capital Markets BMO Capital Markets RBS Securities Corporation Citigroup U.S. Bancorp Commercia Securities Wells Fargo Securities J.P. Morgan Securities Co-Managers Barclays Fifth Third Securities Credit Suisse Huntington Investment Co. Deutsche Bank Securities Raymond James Goldman, Sachs & Co. Regions Securities Morgan Stanley Scotiabank PNC Capital Markets SMBC Nikko UBS Suntrust Robinson Credit Agricole Humphrey CIB (2) Names of Issuers: EnLink Midstream Partners (3) Title of Securities: ENLK 4.4 04/01/24, C#29336UAB3 (4) Date of First Offering: 03/12/14 (5) Amount of Total Offering: $450,000,000 (6) Unit Price of Offering: $99.83 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer's Operations: 12 years (9) Trade Date: 03/12/14 1 (10) Portfolio Assets on Trade Date: $546,361,547.85 (11) Price Paid per Unit: $99.83 (12) Total Price Paid by Portfolio: 310,000 bonds @ $99.83 $309,473.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.83 $9,983,000.00 (14) % of Portfolio Assets Applied to Purchase 0.057 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 12 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Mitsubishi UFJ Securities BBVA RBC Capital Markets BMO Capital Markets RBS Securities Corporation Citigroup U.S. Bancorp Commercia Securities Wells Fargo Securities J.P. Morgan Securities Co-Managers Barclays Fifth Third Securities Credit Suisse Huntington Investment Co. Deutsche Bank Securities Raymond James Goldman, Sachs & Co. Regions Securities Morgan Stanley Scotiabank PNC Capital Markets SMBC Nikko UBS Suntrust Robinson Credit Agricole Humphrey CIB (2) Names of Issuers: EnLink Midstream Partners (3) Title of Securities: ENLK 2.7 04/01/19, C#29336UAA5 (4) Date of First Offering: 03/12/14 (5) Amount of Total Offering: $400,000,000 (6) Unit Price of Offering: $99.85 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). (8) Years of Issuer's Operations: 12 years (9) Trade Date: 03/12/14 1 (10) Portfolio Assets on Trade Date: $ 546,361,547.85 (11) Price Paid per Unit: $99.85 (12) Total Price Paid by Portfolio: 340,000 bonds @ $99.85 $339,490.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.85 $24,962,500.00 (14) % of Portfolio Assets Applied to Purchase 0.062 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 12 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Barclays Goldman, Sachs & Co. Citigroup UBS Investment Bank Co-Managers BBVA Mizuho Securities BofA Merrill Lynch Morgan Stanley Credit Agricole CIB RBC Capital Markets Credit Suisse RBS Deutsche Bank Securities Santander J.P. Morgan SMBC Nikko Lloyds Securities US Bancorp Mitsubishi UFJ Securities Wells Fargo Securities (2) Names of Issuers: DIRECTV Holdings LLC/DIRECTV Financing Co., Inc. (3) Title of Securities: DTV 4.45 04/01/24, C#25459HBL8 (4) Date of First Offering: 03/17/14 (5) Amount of Total Offering: $1,250,000,000 (6) Unit Price of Offering: $99.63 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). (8) Years of Issuer's Operations: 24 years (9) Trade Date: 03/17/14 (10) Portfolio Assets on Trade Date: $546,647,029.61 (11) Price Paid per Unit: $99.63 (12) Total Price Paid by Portfolio: 1,160,000 bonds @ $99.63 $1,155,708.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.63 $34,870,500.00 (14) % of Portfolio Assets Applied to Purchase 0.211 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 24 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Citigroup Barclays BofA Merrill Lynch Deutsche Bank Securities Goldman, Sachs & Co. Lloyds Securities US Bancorp RBS Co-Managers BMO Capital Markets Drexel Hamilton Mitsubishi UFJ Securities Guzman & Company Morgan Stanley Kota Global Securities PNC Capital Markets Lebenthal Capital Markets Wells Fargo Securities Mischler Financial Group Apto Partners Siebert Capital Markets CastleOak Securities The Williams Capital Group C.L. King & Associates (2) Names of Issuers: MasterCard Incorporated (3) Title of Securities: MA 3.375 04/01/24, CA, C#57636QAB0 (4) Date of First Offering: 03/26/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.571 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.525%). (8) Years of Issuer's Operations: 35 years (9) Trade Date: 03/26/14 (10) Portfolio Assets on Trade Date: $548,507,987.65 1 (11) Price Paid per Unit: $99.571 (12) Total Price Paid by Portfolio: 850,000 bonds @ $99.571 $846,353.50 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 39,000,000 bonds @ $99.571 $38,832,690.00 (14) % of Portfolio Assets Applied to Purchase 0.154% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 35 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Credit Agricole Securities USA, JP Morgan Securities, Merrill Lynch Pierce Fenner &, Mitsubishi UFJ Securities USA, Morgan Stanley & Co Inc, RBC Capital Markets, RBS Securities Inc, SunTrust Robinson Humphrey, TD Securities USA LLC Co Manager: BBVA Securities Inc, PNC Capital Markets, SMBC Nikko Securities America, Wells Fargo Securities LLC (2) Names of Issuers: CROWN CASTLE INTL CORP 4.875% (3) Title of Securities: CCI 4.875% (4) Cusip: 228227BE3 (5) Date of First Offering: 4/1/2014 (6) Amount of Total Offering: 850,000,000 (7) Unit Price of Offering: 99.5 (8) Underwriting Spread or Commission: 0.75% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 4/1/2014 (11) Portfolio Assets on Trade Date: $680,979,851 (12) Price Paid per Unit: 99.5 (13) Total Price Paid by Portfolio: 2,305,000 bonds @ $99.5 $2,293,475 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $99.5 $13,930,000.00 % of Portfolio Assets Applied to Purchase 0.337% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Credit Agricole Securities USA, Deutsche Bank Securities Inc, JP Morgan Securities, Mitsubishi UFJ Securities USA, Morgan Stanley & Co Inc Co Manager: Barclays Capital, Credit Suisse Securities USA L, Goldman Sachs & Co, Jefferies & Co, Merrill Lynch Pierce Fenner &, RBS Securities Inc, Wells Fargo Securities LLC, BBVA Securities Inc, BNP Paribas Securities Corp, Comerica Securities, DNB Nor Markets Inc, Macquarie Capital USA Inc, Mizuho Securities USA Inc, Natixis Securities North Ameri, Nomura Securities Internationa, PNC Capital Markets, Santander Investment Securitie, Scotia Capital USA Inc, SMBC Nikko Securities America, SunTrust Robinson Humphrey, TD Securities USA LLC, UBS Securities LLC (2) Names of Issuers: CHESAPEAKE ENERGY CORP 4.875% (3) Title of Securities: CHK 4.875% (4) Cusip: 165167CN5 (5) Date of First Offering: 4/10/2014 (6) Amount of Total Offering: 1,500,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.0% 1 (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 4/10/2014 (11) Portfolio Assets on Trade Date: $682,283,554 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 1,805,000 bonds @ $100 $1,805,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 (15) % of Portfolio Assets Applied to Purchase 0.265% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Goldman Sachs & Co Co Manager: Credit Agricole Securities USA, Wells Fargo Securities LLC (2) Names of Issuers: MCDERMOTT INTERNATIONAL 8% (3) Title of Securities: MDR 8% (4) Cusip: 580037AB5 (5) Date of First Offering: 4/10/2014 (6) Amount of Total Offering: 500,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 2.0% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 4/10/2014 (11) Portfolio Assets on Trade Date: $682,316,012 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 305,000 bonds @ $100 $305,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.0447% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Agricole Securities USA Inc, Goldman Sachs & Co, RBC Dominion Securities, Scotia Capital Inc, UBS Securities LLC, Union Bank of California Co Manager: Bank of America Merrill Lynch, Citi, Wells Fargo Securities LLC, Apollo Global Securities LLC, Barclays Capital, Credit Suisse, Huntington Capital Corp (2) Names of Issuers: ATHLON HLDS 6% (3) Title of Securities: ATHL 6% (4) Cusip: 047478AC6 (5) Date of First Offering: 4/16/2014 (6) Amount of Total Offering: 650,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 4/16/2014 (11) Portfolio Assets on Trade Date: $681,953,667 (12) Price Paid per Unit: 100 1 (13) Total Price Paid by Portfolio: 820,000 bonds @ $100 $820,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.12% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Goldman Sachs & Co, RBC Capital Markets, Wells Fargo Securities LLC Co Manager: BMO Capital Markets Corp, Comerica Securities, Fifth Third Securities Inc (2) Names of Issuers: RICE ENERGY INC 6.25% (3) Title of Securities: RICE 6.25% (4) Cusip: 762760AA4 (5) Date of First Offering: 4/16/2014 (6) Amount of Total Offering: 900,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 4/16/2014 (11) Portfolio Assets on Trade Date: $681,953,667 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 820,000 bonds @ $100 $820,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.120% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Agricole Securities USA, Credit Suisse Securities USA L, JP Morgan Securities, Merrill Lynch Pierce Fenner &, RBC Capital Markets LLC, Wells Fargo Securities LLC Co Manager: BBVA Securities Inc, Capital One Securities Inc, CIBC World Markets, Comerica Securities, Fifth Third Securities Inc, ING Financial Markets LLC, KeyBanc Capital Markets, Mitsubishi UFJ Securities USA, Santander Investment Securitie, Scotia Capital USA Inc, SMBC Nikko Securities America, SunTrust Robinson Humphrey Inc, UBS Securities LLC, US Bancorp Investments Inc (2) Names of Issuers: DENBURY RESOURCES INC 5.5% (3) Title of Securities: DNR 5.5% (4) Cusip: 247916AD1 (5) Date of First Offering: 4/16/2014 (6) Amount of Total Offering: 1,250,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.25% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 4/16/2014 1 (11) Portfolio Assets on Trade Date: $681,953,667 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 2,710,000 bonds @ $100 $2,710,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $100 $5,000,000 (15) % of Portfolio Assets Applied to Purchase 0.40% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Credit Suisse Securities USA LLC, Deutsche Bank Securities Inc, Goldman Sachs & Co, Merrill Lynch Pierce Fenner & Smit, UBS Securities LLC, Wells Fargo & Co (2) Names of Issuers: INTERACTIVE DATA CORP 5.875% (3) Title of Securities: IDC 5.875% (4) Cusip: 45840JAC1 (5) Date of First Offering: 4/17/2014 (6) Amount of Total Offering: 350,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 4/17/2014 (11) Portfolio Assets on Trade Date: $681,878,986 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 2,850,000 bonds @ $100 $2,850,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.418% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, SunTrust Robinson Humphrey Inc, Wells Fargo Securities LLC Co Manager: Allen & Co, Citigroup Global Markets Inc, Morgan Stanley & Co Inc, Regions Securities LLC (2) Names of Issuers: CENTENE CORP 4.75% (3) Title of Securities: CNC 4.75% (4) Cusip: 15135BAD3 (5) Date of First Offering: 4/24/2014 (6) Amount of Total Offering: 300,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 4/24/2014 (11) Portfolio Assets on Trade Date: $683,668,167 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 2,740,000 bonds @ $100 $2,740,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $100 $5,000,000 (15) % of Portfolio Assets Applied to Purchase 0.401% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Merrill Lynch Pierce Fenner &, Morgan Stanley, Wells Fargo & Co (2) Names of Issuers: OCWEN FINANCIAL CORP 6.625% (3) Title of Securities: OCN 6.625% (4) Cusip: 675746AE1 (5) Date of First Offering: 5/7/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.625% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 5/7/2014 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 300,000 bonds @ $100 $300,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.044% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Capital Markets, Credit Suisse, JP Morgan Securities Co Manager: Suntrust Bank, Wells Fargo Securities LLC (2) Names of Issuers: RAYONIER AM PROD INC 5.5% (3) Title of Securities: RYN 5.5% (4) Cusip: 75508EAA6 (5) Date of First Offering: 5/8/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuers Operations: > 3 years (10) Trade Date: 5/8/2014 (11) Portfolio Assets on Trade Date: $687,226,576 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 300,000 bonds @ $100 $300,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 700,000 bonds @ $100 $700,000 1 (15) % of Portfolio Assets Applied to Purchase 0.044% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, RBS Securities Corp, US Bancorp Investments Inc, Wells Fargo Securities LLC Co Manager: BBVA Securities Inc, JP Morgan Securities, Bosc Inc, Comerica Inc (2) Names of Issuers: HILAND PART LP/CORP 5.5% (3) Title of Securities: HLND 5.5% (4) Cusip: 43129TAC6 (5) Date of First Offering: 5/9/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.966% (9) Years of Issuers Operations: > 3 years (10) Trade Date: 5/9/2014 (11) Portfolio Assets on Trade Date: $687,226,455 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 315,000 bonds @ $100 $315,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 (15) % of Portfolio Assets Applied to Purchase 0.046% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Deutsche Bank Securities Inc, JP Morgan, RBS Securities Corp, Wells Fargo & Co (2) Names of Issuers: SUBURBAN PROPANE PARTNRS 5.5% (3) Title of Securities: SPH 5.5% (4) Cusip: 864486AH8 (5) Date of First Offering: 5/12/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuers Operations: > 3 years (10) Trade Date: 5/12/2014 (11) Portfolio Assets on Trade Date: $687,849,974 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,040,000 bonds @ $100 $1,040,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase: 0.15% 1 (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citi, Credit Suisse, Royal Bank of Scotland, UBS, Wells Fargo Securities LLC Co Manager: Capital One Securities Inc, Deutsche Bank Securities Inc, ING Financial Markets LLC, Natixis Securities North America, Regions Securities LLC, Scotia Capital Inc, TD Securities, ABN AMRO Securities USA LLC, CIBC World Markets, Clarkson Capital Markets, Comerica Securities, Credit Agricole Securities USA I, Fifth Third Securities Inc, Iberia Capital Partners LLC, Johnson Rice & Co LLC, KeyBanc Capital Markets, Miller Tabak & Co LLC, PNC Capital Markets, Raymond James & Associates Inc, Santander Investment Securities, SMBC Nikko Securities America, Tudor Pickering Holt & Co LLC (2) Names of Issuers: ENERGY XXI GULF COAST IN 6.875% (3) Title of Securities: EXXI 6.875% (4) Cusip: 29276KAT8 (5) Date of First Offering: 5/12/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuers Operations: > 3 years 1 (10) Trade Date: 5/12/2014 (11) Portfolio Assets on Trade Date: $687,834,901 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 315,000 bonds @ $100 $315,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 (15) % of Portfolio Assets Applied to Purchase 0.046% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Deutsche Bank Securities Inc, JP Morgan Securities, Pierce Fenner & Smith Co Manager: Mizuho Securities USA Inc, SMBC Nikko Securities America Inc, Wells Fargo Securities LLC (2) Names of Issuers: COMMSCOPE INC 5% (3) Title of Securities: CTV 5% (4) Cusip: 203372AL1 (5) Date of First Offering: 5/15/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.566% (9) Years of Issuers Operations: > 3 years (10) Trade Date: 5/15/2014 (11) Portfolio Assets on Trade Date: $688,478,140 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 645,000 bonds @ $100 $645,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.094% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Deutsche Bank Securities Inc, JP Morgan Securities, Pierce Fenner & Smith Co Manager: Mizuho Securities USA Inc, SMBC Nikko Securities America, Wells Fargo Securities LLC (2) Names of Issuers: COMMSCOPE INC 5.5% (3) Title of Securities: CTV 5.5% (4) Cusip: 203372AM9 (5) Date of First Offering: 5/15/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.566% (9) Years of Issuers Operations: > 3 years (10) Trade Date: 5/15/2014 (11) Portfolio Assets on Trade Date: $688,478,140 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 645,000 bonds @ $100 $645,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $100 $5,000,000 (15) % of Portfolio Assets Applied to Purchase 0.094% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: BBVA Securities Inc, Comerica Securities (2) Names of Issuers: GROUP 1 AUTOMOTIVE INC 5% (3) Title of Securities: GPI 5% (4) Cusip: 398905AH2 (5) Date of First Offering: 5/16/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuers Operations: > 3 years (10) Trade Date: 5/16/2014 (11) Portfolio Assets on Trade Date: $688,348,564 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,090,000 bonds @ $100 $1,090,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $100 $7,000,000 (15) % of Portfolio Assets Applied to Purchase: 0.158% 1 (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Goldman Sachs & Co, HSBC Securities, JP Morgan Securities, Morgan Stanley, Royal Bank of Scotland PLC (US, Scotia Capital USA Inc, Wells Fargo & Co Co Manager: Mitsubishi UFJ Securities USA, SunTrust Robinson Humphrey Inc (2) Names of Issuers: LIVE NATION ENTERTAINMEN 5.375% (3) Title of Securities: LYV 5.375% (4) Cusip: 538034AG4 (5) Date of First Offering: 5/19/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1% (9) Years of Issuers Operations: > 3 years (10) Trade Date: 5/19/2014 (11) Portfolio Assets on Trade Date: $688,931,484 (12) Price Paid per Unit: 1 (13) Total Price Paid by Portfolio: 1,175,000 bonds @ $100 $1,175,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase 0.17% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Goldman Sachs & Co, JP Morgan Securities Co Manager: Bank of America Merrill Lynch, HSBC Securities, Mitsubishi UFJ Securities USA, Morgan Stanley, RBS Securities Corp, Scotia Capital USA Inc, SunTrust Robinson Humphrey Inc, Wells Fargo Securities LLC (2) Names of Issuers: LIVE NATION ENTERTAINMEN 2.5% (3) Title of Securities: LYV 2.5% (4) Cusip: 538034AH2 (5) Date of First Offering: 5/19/2014 (6) Amount of Total Offering: 250,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 2% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 5/20/2014 (11) Portfolio Assets on Trade Date: $689,114,658 (12) Price Paid per Unit: 100 1 (13) Total Price Paid by Portfolio: 985,000 bonds @ $100 $985,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.143% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Morgan Stanley Co Manager: Bank of Nova Scotia (US), Bank of America Merrill Lynch, BNP Paribas, HSBC Securities, Mitsubishi UFJ Securities USA, US Bancorp, Wells Fargo Securities LLC (2) Names of Issuers: SEAGATE HDD CAYMAN 4.75% (3) Title of Securities: STX 4.75% (4) Cusip: 81180WAK7 (5) Date of First Offering: 5/20/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.0% (9) Years of Issuers Operations: > 3 years (10) Trade Date: 5/20/2014 (11) Portfolio Assets on Trade Date: $689,114,658 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,890,000 bonds @ $100 $1,890,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 11,000,000 bonds @ $100 $11,000,000 (15) % of Portfolio Assets Applied to Purchase 0.274% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Deutsche Bank Securities Inc, JP Morgan Securities, Morgan Stanley & Co Inc, Wells Fargo Securities LLC (2) Names of Issuers: ADVANCED MICRO DEVICES 7% (3) Title of Securities: AMD 7% (4) Cusip: 007903BA4 (5) Date of First Offering: 6/2/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.35% (9) Years of Issuers Operations: > 3 years (10) Trade Date: 6/2/2014 (11) Portfolio Assets on Trade Date: $674,861,111 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,205,000 bonds @ $100 $1,205,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 (15) % of Portfolio Assets Applied to Purchase 0.179% 1 (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse Securities USA L, Deutsche Bank Securities Inc, JP Morgan Securities, Merrill Lynch Pierce Fenner &, Wells Fargo Securities LLC (2) Names of Issuers: COTT BEVERAGES INC 5.375% (3) Title of Securities: BCBCN 5.375% (4) Cusip: 221643AG4 (5) Date of First Offering: 6/10/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuers Operations: > 3 years (10) Trade Date: 6/10/2014 (11) Portfolio Assets on Trade Date: $652,650,747 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 545,000 bonds @ $100 $545,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.084% 1 (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Credit Suisse Securities USA L, Goldman Sachs & Co, JP Morgan Securities, Merrill Lynch Pierce Fenner &, Morgan Stanley & Co Inc, SunTrust Robinson Humphrey Inc, Wells Fargo Securities LLC Co Manager: Credit Agricole Securities USA, Mitsubishi UFJ Securities USA, Scotia Capital USA Inc, SMBC Nikko Securities America (2) Names of Issuers: DAVITA HEALTHCARE PARTNE 5.125% (3) Title of Securities: DVA 5.125% (4) Cusip: 23918KAQ1 (5) Date of First Offering: 6/10/2014 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.25% (9) Years of Issuers Operations: > 3 years (10) Trade Date: 6/10/2014 (11) Portfolio Assets on Trade Date: $652,650,747 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 2,190,000 bonds @ $100 $2,190,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $100 $4,000,000 (15) % of Portfolio Assets Applied to Purchase 0.336% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Goldman Sachs & Co, JP Morgan, SunTrust Robinson Humphrey, Wells Fargo & Co (2) Names of Issuers: TENET HEALTHCARE CORP 5% (3) Title of Securities: THC 5% (4) Cusip: 88033GCF5 (5) Date of First Offering: 3/5/2014 (Add-on Date: 6/11/14) (6) Amount of Total Offering: 1,100,000,000 (7) Unit Price of Offering: 101.5 (8) Underwriting Spread or Commission: 1.375% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 6/11/14 (11) Portfolio Assets on Trade Date: $640,586,589 (12) Price Paid per Unit: 101.5 (13) Total Price Paid by Portfolio: 945,000 bonds @ $101.5 $959,175 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $101.5 $1,015,000 1 (15) % of Portfolio Assets Applied to Purchase 0.15% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Merrill Lynch Pierce Fenner &, JP Morgan Securities, RBS Securities Inc, Wells Fargo Securities LLC Co Manager: BMO Capital Markets Corp, BNP Paribas Securities Corp, Credit Agricole Securities USA, Mitsubishi UFJ Securities USA, Rabo Securities USA Inc, Santander Investment Securitie (2) Names of Issuers: GLOBAL PART/GLP FINANCE 6.25% (3) Title of Securities: GLP 6.25% (4) Cusip: 37954FAA2 (5) Date of First Offering: 6/19/2014 (6) Amount of Total Offering: 375,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 6/19/2014 (11) Portfolio Assets on Trade Date: $610,349,831 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 295,000 bonds @ $100 $295,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 (15) % of Portfolio Assets Applied to Purchase 0.048% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Bank PLC (US), BMO Capital Markets, Citigroup Inc, JP Morgan Securities, RBC Capital Markets, Wells Fargo Securities LLC Co Manager: Capital One Securities Inc, Comerica Securities, Credit Agricole CIB, Goldman Sachs & Co, ING Bank NV/United States, Mitsubishi UFJ Securities USA, Natixis/New York NY, Wedbush Morgan Securities Inc (2) Names of Issuers: MEMORIAL RESOURCE DEVELO 5.875% (3) Title of Securities: MRD 5.875% (4) Cusip: 58605QAA7 (5) Date of First Offering: 6/25/2014 (6) Amount of Total Offering: 600,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 2% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 6/25/2014 (11) Portfolio Assets on Trade Date: $580,963,575 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 500,000 bonds @ $100 $500,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase 0.086% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Deutsche Bank Securities Inc, Wells Fargo & Co Co Manager: BBVA Securities Inc, Capital One Securities Inc, SunTrust Robinson Humphrey Inc, Bosc Inc, Morgan Stanley (2) Names of Issuers: ROSE ROCK MIDSTREAM/FIN 5.625% (3) Title of Securities: RRMS 5.625% (4) Cusip: 77714PAA7 (5) Date of First Offering: 6/27/2014 (6) Amount of Total Offering: 400,000,000 (7) Unit Price of Offering: 100 (8) Underwriting Spread or Commission: 2% (9) Years of Issuer's Operations: > 3 years (10) Trade Date: 6/27/2014 (11) Portfolio Assets on Trade Date: $580,933,240 (12) Price Paid per Unit: 100 (13) Total Price Paid by Portfolio: 215,000 bonds @ $100 $215,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.037% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by [Sutter] described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Citigroup Co-Managers Barclays Natixis Deutsche Bank Securities SEB Goldman, Sachs & Co. TD Securities HSBC Banca IMI UBS Investment BBVA Wells Fargo Securities CastleOak Securities ABN AMRO Credit Agricole CIB BB&T Capital Markets Goto Capital Capital One Securities Loop Capital Markets CIBC Mischler Financial Group Drexel Hamilton nabSecurities Kota Global Securities Nomura MFR Securities SMBC Nikko Mizuho US Bancorp (2) Names of Issuers: Citigroup (3) Title of Securities: C 2.55 04/08/19, C#172967HM6 (4) Date of First Offering: 04/01/14 (5) Amount of Total Offering: $2,000,000,000 (6) Unit Price of Offering: $99.846 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.325%). (8) Years of Issuer's Operations: 202 years (9) Trade Date: 04/01/14 1 (10) Portfolio Assets on Trade Date: $547,471,049.56 (11) Price Paid per Unit: $99.846 (12) Total Price Paid by Portfolio: 1,705,000 bonds @ $99.846 $1,702,374.30 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 57,500,000 bonds @ $99.846 $57,411,450.00 (14) % of Portfolio Assets Applied to Purchase 0.311% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 202 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Citigroup Global Markets Deutsche Bank Securities UBS Securities BofA Merrill Lynch Wells Fargo Securities Co-Managers J.P. Morgan Securities Morgan Stanley & Co. PNC Capital Markets Regions Securities RBC Capital Markets Scotia Capital (USA) Barclays Capital SMBC Nikko Securities BB&T Capital Markets U.S. Bancorp Investments BBVA Securities (2) Names of Issuers: Kimco Realty (3) Title of Securities: KIM 3.2 05/01/21, C#49446RAL3 (4) Date of First Offering: 04/14/14 (5) Amount of Total Offering: $500,000,000 (6) Unit Price of Offering: $99.800 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.625%). (8) Years of Issuer's Operations: 56 years (9) Trade Date: 04/14/14 (10) Portfolio Assets on Trade Date: $552,518,121.55 (11) Price Paid per Unit: $99.800 (12) Total Price Paid by Portfolio: 335,000 bonds @ $99.800 $334,330.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.800 $9,980,000.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 56 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BBVA J.P. Morgan Citigroup Mitsubishi UFJ Securities Goldman Sachs Mizuho Securities Co-Managers Barclays BNY Mellon Capital Markets BNP Paribas Loop Capital Markets BofA Merrill Lynch Popular Securities, LLC Credit Suisse Santander Deutsche Bank Securities Scotiabank HSBC Standard Chartered Bank Morgan Stanley TD Securities RBS US Bancorp Wels Fargo Securities (2) Names of Issuers: Wal-Mart Stores, Inc. (3) Title of Securities: WMT 3.3 04/22/24, C#931142DP5 (4) Date of First Offering: 04/15/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.612 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). (8) Years of Issuer's Operations: 52 years (9) Trade Date: 04/15/14 (10) Portfolio Assets on Trade Date: $552,145,431.62 (11) Price Paid per Unit: $99.612 1 (12) Total Price Paid by Portfolio: 680,000 bonds @ $99.612 $677,361.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.612 $19,922,400.00 (14) % of Portfolio Assets Applied to Purchase 0.123% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 52 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BBVA J.P. Morgan Citigroup Mitsubishi UFJ Securities Goldman Sachs Mizuho Securities Co-Managers Barclays BNY Mellon Capital Markets BNP Paribas Loop Capital Markets BofA Merrill Lynch Popular Securities, LLC Credit Suisse Santander Deutsche Bank Securities Scotiabank HSBC Standard Chartered Bank Morgan Stanley TD Securities RBS US Bancorp Wels Fargo Securities (2) Names of Issuers: Wal-Mart Stores, Inc. (3) Title of Securities: WMT 4.3 04/22/44, C#931142DQ3 (4) Date of First Offering: 04/15/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.349 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 52 years (9) Trade Date: 04/15/14 (10) Portfolio Assets on Trade Date: $552,145,431.62 (11) Price Paid per Unit: $99.349 1 (12) Total Price Paid by Portfolio: 315,000 bonds @ $99.349 $312,949.35 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.349 $9,934,000.00 (14) % of Portfolio Assets Applied to Purchase 0.057% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 52 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Credit Suisse Wells Fargo Securities Deutsche Bank Co-Managers (2) Names of Issuers: Reliance Standard Life Global Funding II (3) Title of Securities: TOMARI 2.5 04/24/19, 144A, C#75951AAA6 (4) Date of First Offering: 04/16/14 (5) Amount of Total Offering: $500,000,000 (6) Unit Price of Offering: $99.767 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). (8) Years of Issuer's Operations: 108 years (9) Trade Date: 04/16/14 (10) Portfolio Assets on Trade Date: $551,973,255.38 (11) Price Paid per Unit: $99.767 (12) Total Price Paid by Portfolio: 575,000 bonds @ $99.767 $573,660.25 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 47,000,000 bonds @ $99.767 $46,890,490.00 (14) % of Portfolio Assets Applied to Purchase 0.104% 1 (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 108 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Credit Suisse J.P. Morgan Goldman, Sachs & Co. Wells Fargo Securities Co-Managers Sandler O'Neil Lebenthal Capital Markets Blaylock Robert Van Mischler Financial Group (2) Names of Issuers: Capital One Financial Corporation (3) Title of Securities: COF 2.45 04/24/19, C#14040HBE4 (4) Date of First Offering: 04/21/14 (5) Amount of Total Offering: $750,000,000 (6) Unit Price of Offering: $99.925 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). (8) Years of Issuer's Operations: 26 years (9) Trade Date: 04/21/14 (10) Portfolio Assets on Trade Date: $550,223,301.84 (11) Price Paid per Unit: $99.925 (12) Total Price Paid by Portfolio: 680,000 bonds @ $99.925 $679,490.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.925 $19,985,000.00 1 (14) % of Portfolio Assets Applied to Purchase 0.123% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 26 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Credit Suisse J.P. Morgan Goldman, Sachs & Co. Wells Fargo Securities Co-Managers Sandler O'Neil Lebenthal Capital Markets Blaylock Robert Van Mischler Financial Group (2) Names of Issuers: Capital One Financial Corporation (3) Title of Securities: COF 3.75 04/24/24, C#14040HBF1 (4) Date of First Offering: 04/21/14 (5) Amount of Total Offering: $750,000,000 (6) Unit Price of Offering: $99.909 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). (8) Years of Issuer's Operations: 26 years (9) Trade Date: 04/21/14 (10) Portfolio Assets on Trade Date: $550,223,301.84 (11) Price Paid per Unit: $99.909 (12) Total Price Paid by Portfolio: 240,000 bonds @ $99.909 $239,781.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.909 $6,993,630.00 1 (14) % of Portfolio Assets Applied to Purchase 0.044% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 26 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Goldman, Sachs & Co. Deutsche Bank Securities BofA Merrill Lynch J.P. Morgan Co-Managers Barclays Wells Fargo Securities Citigroup (2) Names of Issuers: Apple Inc. (3) Title of Securities: AAPL 2.85 05/06/21, C#037833AR1 (4) Date of First Offering: 04/29/14 (5) Amount of Total Offering: $3,000,000,000 (6) Unit Price of Offering: $99.754 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.180%). (8) Years of Issuer's Operations: 38 years (9) Trade Date: 04/29/14 (10) Portfolio Assets on Trade Date: $551,591,896.13 (11) Price Paid per Unit: $99.754 (12) Total Price Paid by Portfolio: 1,360,000 bonds @ $99.754 $1,356,654.40 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.754 $39,901,600.00 1 (14) % of Portfolio Assets Applied to Purchase 0.246% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 38 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Goldman, Sachs & Co. Deutsche Bank Securities BofA Merrill Lynch J.P. Morgan Co-Managers Barclays Wells Fargo Securities Citigroup (2) Names of Issuers: Apple Inc. (3) Title of Securities: AAPL 3.45 05/06/24, C#037833AS9 (4) Date of First Offering: 04/29/14 (5) Amount of Total Offering: $2,500,000,000 (6) Unit Price of Offering: $99.916 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.200%). (8) Years of Issuer's Operations: 38 years (9) Trade Date: 04/29/14 (10) Portfolio Assets on Trade Date: $551,591,896.13 (11) Price Paid per Unit: $99.916 (12) Total Price Paid by Portfolio: 850,000 bonds @ $99.916 $849,286.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.916 $24,979,000.00 1 (14) % of Portfolio Assets Applied to Purchase 0.154% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 38 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Goldman, Sachs & Co. Deutsche Bank Securities BofA Merrill Lynch J.P. Morgan Co-Managers Barclays Wells Fargo Securities Citigroup (2) Names of Issuers: Apple Inc. (3) Title of Securities: AAPL 4.45 05/06/44, C#037833AT7 (4) Date of First Offering: 04/29/14 (5) Amount of Total Offering: $1,000,000,000 (6) Unit Price of Offering: $99.459 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer's Operations: 38 years (9) Trade Date: 04/29/14 (10) Portfolio Assets on Trade Date: $551,591,896.13 (11) Price Paid per Unit: $99.459 (12) Total Price Paid by Portfolio: 135,000 bonds @ $99.459 $134,269.65 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.459 $9,945,900.00 1 (14) % of Portfolio Assets Applied to Purchase 0.024% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 38 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books JP Morgan Co-Managers ABN AMRO Securities Lloyds Securities Academy Securities Natixis Securities Banca IMI Scotia Capital USA Fifth Third Securities Standard Chartered Bank KeyBanc Capital Markets TD Securities Lebenthal & Co. Inc. Wells Fargo Securities (2) Names of Issuers: JPMorgan Chase & Co. (3) Title of Securities: JPM 3.625 05/13/24, C#46625HJX9 (4) Date of First Offering: 05/06/2014 (5) Amount of Total Offering: $2,000,000,000 (6) Unit Price of Offering: $99.51 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450%). (8) Years of Issuer's Operations: 14 years (9) Trade Date: 05/06/14 (10) Portfolio Assets on Trade Date: $554,231,121.41 (11) Price Paid per Unit: $99.51 (12) Total Price Paid by Portfolio: 1,245,000 bonds @ $99.51 $1,238,899.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.51 $34,828,500.00 (14) % of Portfolio Assets Applied to Purchase 0.224% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 14 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BA Credit Card Trust Co-Managers Barclays Capital Royal Bank of Scotland Mitsubishi UFJ Securities Wells Fargo Securities (2) Names of Issuers: Bank of America Credit Card Trust (3) Title of Securities : BACCT 2014-A2 A, C#05522RCR7 (4) Date of First Offering: 05/07/2014 (5) Amount of Total Offering : $1,250,000,000 (6) Unit Price of Offering: $100 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.225%). (8) Years of Issuers Operations : 13 years (9) Trade Date: 05/07/14 (10) Portfolio Assets on Trade Date: $554,620,699.66 (11) Price Paid per Unit: $100 (12) Total Price Paid by Portfolio: 3,047,000 bonds @ $100 $3,047,000.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 125,000,000 bonds @ $100 $125,000,000.00 1 (14) % of Portfolio Assets Applied to Purchase 0.549% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 13 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Wells Fargo Securities BofA Merrill Lynch J.P. Morgan US Bancorp Co-Managers PNC Capital Markets SMBC Nikko Securities SunTrust Robinson Humphrey Comerica Securities RBC Capital Markets Mizuho Securities USA Regions Securities Mitsubishi UFJ Securities (2) Names of Issuers: Regency Centers, L.P. (3) Title of Securities: REG 3.75 06/15/24, c#75884RAT0 (4) Date of First Offering: 05/13/2014 (5) Amount of Total Offering: $250,000,000 (6) Unit Price of Offering: $99.482 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer's Operations: 51 years (9) Trade Date: 05/13/14 (10) Portfolio Assets on Trade Date: $554,461,122.53 (11) Price Paid per Unit: $99.482 (12) Total Price Paid by Portfolio: 180,000 bonds @ $99.482 $179,067.60 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $99.482 $4,974,100.00 (14) % of Portfolio Assets Applied to Purchase 0.032% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 51 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Scotiabank Barclays Capital SunTrust Robinson Humphrey Deutsche Bank Securities US Bancorp Mitsubishi UFJ Securities Wells Fargo Securities Co-Managers ANZ Securities SMBC Nikko Securities BNY Mellon Capital Markets BB&T Capital Markets HSBC Securities Comerica Securities (2) Names of Issuers: L-3 Communications Corporation, C#502413BC0 (3) Title of Securities: LLL 1.5 05/28/17, C# 502413BC0 (4) Date of First Offering: 05/13/2014 (5) Amount of Total Offering: $350,000,000 (6) Unit Price of Offering: $99.851 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450%). (8) Years of Issuer's Operations: 17 years (9) Trade Date: 05/13/14 (10) Portfolio Assets on Trade Date: $554,461,122.53 (11) Price Paid per Unit: $99.851 (12) Total Price Paid by Portfolio: 245,000 bonds @ $99.851 $244,634.95 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 16,000,000 bonds @ $99.851 $15,976,160.00 (14) % of Portfolio Assets Applied to Purchase 0.044% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 17 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Scotiabank Barclays Capital SunTrust Robinson Humphrey Deutsche Bank Securities US Bancorp Mitsubishi UFJ Securities Wells Fargo Securities Co-Managers ANZ Securities SMBC Nikko Securities BNY Mellon Capital Markets BB&T Capital Markets HSBC Securities Comerica Securities (2) Names of Issuers: L-3 Communications Corporation (3) Title of Securities: LLL 3.95 05/28/24, C#502413BD8 (4) Date of First Offering: 05/13/2014 (5) Amount of Total Offering: $650,000,000 (6) Unit Price of Offering: $99.445 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer's Operations: 17 years (9) Trade Date: 05/13/14 (10) Portfolio Assets on Trade Date: $554,461,122.53 (11) Price Paid per Unit: $99.445 (12) Total Price Paid by Portfolio: 500,000 bonds @ $99.445 $497,225.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.445 $17,900,100.00 (14) % of Portfolio Assets Applied to Purchase 0.090% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 17 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch RBC Capital Markets Goldman, Sachs & Co. Mitsubishi UFJ Securities Co-Managers US Bancorp TD Securities J.P. Morgan Wells Fargo Securities RBS (2) Names of Issuers: ERAC USA Finance (3) Title of Securities: ENTERP 3.85 11/15/24 144A, C#26884TAL6 (4) Date of First Offering: 05/19/2014 (5) Amount of Total Offering: $500,000,000 (6) Unit Price of Offering: $99.83 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer's Operations: 5 years (9) Trade Date: 05/19/14 (10) Portfolio Assets on Trade Date: $556,041,585.96 (11) Price Paid per Unit: $99.83 (12) Total Price Paid by Portfolio: 360,000 bonds @ $99.83 $359,388.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.83 $16,971,100.00 1 (14) % of Portfolio Assets Applied to Purchase 0.065% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 5 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Barclays Capital Morgan Stanley Deutsche Bank Securities RBS Securities Corporation Goldman Sachs & Co. UBS Securities Co-Managers Mitsubishi UFJ Securities BNP Paribas Securities Mizuho Securities USA Credit Suisse Securities USA Wells Fargo Securities Intesa Sanpaolo SpA Banca IMI (2) Names of Issuers: Amgen Inc. (3) Title of Securities: AMGN 1.25 05/22/17, C#031162BR0 (4) Date of First Offering: 05/19/2014 (5) Amount of Total Offering: $850,000,000 (6) Unit Price of Offering: $99.891 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.250%). (8) Years of Issuer's Operations: 34 years (9) Trade Date: 05/19/14 (10) Portfolio Assets on Trade Date: $556,041,585.96 (11) Price Paid per Unit: $99.891 (12) Total Price Paid by Portfolio: 1,240,000 bonds @ $99.891 $1,238,648.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 85,000,000 bonds @ $99.891 $84,907,350.00 (14) % of Portfolio Assets Applied to Purchase 0.223% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 34 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Goldman, Sachs & Co. J.P. Morgan ANZ Securities Mitsubishi UFJ Securities Co-Managers Citigroup Lloyds Securities Deutsche Bank Securities RBS Wells Fargo Securities BNY Mellon Capital Markets Barclays Morgan Stanley BofA Merrill Lynch RBC Capital Markets HSNC Standard Chartered Bank ING (2) Names of Issuers: ACE INA Holdings Inc. (3) Title of Securities: ACE 3.35 05/15/24, C#00440EAR8 (4) Date of First Offering: 05/21/2014 (5) Amount of Total Offering: $700,000,000 (6) Unit Price of Offering: $99.85 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer's Operations: 29 years (9) Trade Date: 05/21/14 (10) Portfolio Assets on Trade Date: $556,544,605.21 (11) Price Paid per Unit: $99.85 (12) Total Price Paid by Portfolio: 890,000 bonds @ $99.85 $888,665.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.85 $29,955,000.00 (14) % of Portfolio Assets Applied to Purchase 0.160% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 29 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books RBS Citigroup BofA Merrill Lynch Wells Fargo Securities Co-Managers ABN AMRO Securities Danske Markets BMO Capital Markets ING Financial Markets BNY Mellon Capital Markets nabSecurities Capital One Securities National Bank of Canada CIBC World Markets TD Securities (2) Names of Issuers: The Royal Bank of Scotland Group (3) Title of Securities: RBS 5.125 05/28/24, C#780099CH8 (4) Date of First Offering: 05/21/2014 (5) Amount of Total Offering: $2,250,000,000 (6) Unit Price of Offering: $99.213 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.400%). (8) Years of Issuer's Operations: 287 years (9) Trade Date: 05/21/14 (10) Portfolio Assets on Trade Date: $556,544,605.21 (11) Price Paid per Unit: $99.213 (12) Total Price Paid by Portfolio: 955,000 bonds @ $99.213 $947,484.15 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.213 $24,803,250.00 (14) % of Portfolio Assets Applied to Purchase 0.170% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 287 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Credit Suisse Co-Managers BMO Capital Markets Standard Chartered Bank BNY Mellon Capital Markets SunTrust Robinson Capital One Securities, Inc. Humphrey CIBC World Markets TD Securities (USA) Citigroup Global Markets Inc. UniCredit Capital Markets Fifth Third Securities U.S. Bancorp Investments ING Financial Markets Wells Fargo Securities Lloyds Securities Lebenthal & Co. NabSecurities MFR Securities RBC Capital Markets Mischler Financial Group Scotia Capital (USA) Samuel A. Ramirez & Co. Skandinaviska Enskilda Banken (2) Names of Issuers: Credit Suisse New York (3) Title of Securities: CS 1.375 05/26/17, C#22546QAL1 (4) Date of First Offering: 05/22/2014 (5) Amount of Total Offering: $1,750,000,000 (6) Unit Price of Offering: $99.971 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.250%). (8) Years of Issuer's Operations: 158 years (9) Trade Date: 05/22/14 (10) Portfolio Assets on Trade Date: $555,948,048.53 1 (11) Price Paid per Unit: $99.971 (12) Total Price Paid by Portfolio: 1,070,000 bonds @ $99.971 $1,069,689.70 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 47,000,000 bonds @ $99.971 $46,863,700.00 (14) % of Portfolio Assets Applied to Purchase 0.192% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 158 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Credit Suisse Co-Managers BMO Capital Markets Standard Chartered Bank BNY Mellon Capital Markets SunTrust Robinson Capital One Securities, Inc. Humphrey CIBC World Markets TD Securities (USA) Citigroup Global Markets Inc. UniCredit Capital Markets Fifth Third Securities U.S. Bancorp Investments ING Financial Markets Wells Fargo Securities Lloyds Securities Lebenthal & Co. NabSecurities MFR Securities RBC Capital Markets Mischler Financial Group Scotia Capital (USA) Samuel A. Ramirez & Co. Skandinaviska Enskilda Banken (2) Names of Issuers: Credit Suisse New York (3) Title of Securities: CS 2.3 05/28/19, C#22546QAN7 (4) Date of First Offering: 05/22/2014 (5) Amount of Total Offering: $2,000,000,000 (6) Unit Price of Offering: $99.794 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.350%). (8) Years of Issuer's Operations: 158 years (9) Trade Date: 05/22/14 (10) Portfolio Assets on Trade Date: $555,948,048.53 1 (11) Price Paid per Unit: $99.794 (12) Total Price Paid by Portfolio: 740,000 bonds @ $99.794 $738,475.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 42,000,000 bonds @ $99.794 $41,913,480.00 (14) % of Portfolio Assets Applied to Purchase 0.133% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 158 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Morgan Stanley & Co. Credit Suisse Securities Deutsche Bank Securities J.P. Morgan Securities Wells Fargo Securities Co-Managers Comerica Securities (2) Names of Issuers: ITC Holdings Corporation (3) Title of Securities : ITC 3.65 06/15/24, C#465685AJ4 (4) Date of First Offering: 05/28/2014 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: $99.666 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuers Operations : 12 years (9) Trade Date: 05/28/14 (10) Portfolio Assets on Trade Date: $559,065,302.62 (11) Price Paid per Unit: $99.666 (12) Total Price Paid by Portfolio: 220,000 bonds @ $99.666 $219,265.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.666 $9,966,600.00 1 (14) % of Portfolio Assets Applied to Purchase 0.039% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 12 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Morgan Stanley Deutsche Bank Securities Wells Fargo Securities HSBC Co-Managers Banca IMI CastleOak Securities BNY Mellon Capital Markets MFR Securities SunTrust Robinson Humphrey Mischler Financial Group US Bancorp Ramirez & Co. Blaylock Beal Van (2) Names of Issuers: The Walt Disney Company (3) Title of Securities : DIS 4.125 06/01/44, C#25468PDB9 (4) Date of First Offering: 05/28/2014 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: $99.829 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.750%). (8) Years of Issuers Operations : 91 years (9) Trade Date: 05/28/14 (10) Portfolio Assets on Trade Date: $559,065,302.62 (11) Price Paid per Unit: $99.829 (12) Total Price Paid by Portfolio: 355,000 bonds @ $99.829 $354,392.95 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.829 $9,982,900.00 (14) % of Portfolio Assets Applied to Purchase 0.063% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 91 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Deutsche Bank Securities HSBC Wells Fargo Securities Co-Managers Barclays Capital Scotia Capital J.P. Morgan Securities TD Securities RBS Securities Fifth Third Securities U.S. Bancorp Investments PNC Capital Markets KeyBanc Capital Markets Santander Invest. Securities BNY Mellon Capital Markets SunTrust Robinson Humphrey (2) Names of Issuers: The TJX Companies, Inc. (3) Title of Securities : TJX 2.75 06/15/21, C#872539AA9 (4) Date of First Offering: 06/02/2014 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: $99.93 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.625%). (8) Years of Issuers Operations : 58 years (9) Trade Date: 06/02/14 (10) Portfolio Assets on Trade Date: $556,779,129.28 (11) Price Paid per Unit: $99.93 (12) Total Price Paid by Portfolio: 1,065,000 bonds @ $99.93 $1,064,254.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 55,000,000 bonds @ $99.93 $54,961,500.00 (14) % of Portfolio Assets Applied to Purchase 0.191% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 58 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Goldman, Sachs & Co. Deutsche Bank Securities Wells Fargo Securities Co-Managers Mizuho Securities Standard Chartered Bank Mitsubishi UFJ Securities Mischler Financial Group nabSecurities The Williams Capital Group (2) Names of Issuers: American Express Credit Corporation (3) Title of Securities: AXP 1.125 06/05/17, C#0258M0DM8 (4) Date of First Offering: 06/02/2014 (5) Amount of Total Offering: $1,650,000,000 (6) Unit Price of Offering: $99.756 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.250%). (8) Years of Issuer's Operations: 52 years (9) Trade Date: 06/02/14 (10) Portfolio Assets on Trade Date: $556,779,129.28 (11) Price Paid per Unit: $99.756 (12) Total Price Paid by Portfolio: 1,780,000 bonds @ $99.756 $1,775,656.80 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 74,000,000 bonds @ $99.756 $73,819,440.00 1 (14) % of Portfolio Assets Applied to Purchase 0.319% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 52 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. Wells Fargo Securities Co-Managers BofA Merrill Lynch Fifth Third Securities Mitsubishi UFJ Securities Mizuho Securities J.P. Morgan PNC Capital Markets SunTrust Robinson Humphrey RBC Capital Markets BMO Capital Markets (2) Names of Issuers: Oglethorpe Power Corporation (3) Title of Securities : OGLETH 4.55 06/01/44, C#677050AK2 (4) Date of First Offering: 06/09/2014 (5) Amount of Total Offering : $250,000,000 (6) Unit Price of Offering: $99.37 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuers Operations : 40 years (9) Trade Date: 06/09/14 (10) Portfolio Assets on Trade Date: $555,544,787.24 (11) Price Paid per Unit: $99.37 (12) Total Price Paid by Portfolio: 335,000 bonds @ $99.37 $332,889.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.37 $12,918,100.00 (14) % of Portfolio Assets Applied to Purchase 0.060% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 40 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Jefferies Wells Fargo Securities J.P. Morgan U.S. Bancorp Co-Managers Citigroup Global Markets Capital One Securities KeyBanc Capital Markets Fifth Third Securities BB&T Capital Markets Regions Securities BMO Capital Markets (2) Names of Issuers: Mid-America Apartments, L.P. (3) Title of Securities : MAA 3.75 06/15/24, C#59523UAL1 (4) Date of First Offering: 06/10/2014 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: $98.873 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuers Operations : 37 years (9) Trade Date: 06/10/14 (10) Portfolio Assets on Trade Date: $554,970,984.22 (11) Price Paid per Unit: $98.873 (12) Total Price Paid by Portfolio: 670,000 bonds @ $98.873 $662,449.10 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $98.873 $19,774,600.00 (14) % of Portfolio Assets Applied to Purchase 0.119% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 37 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Goldman, Sacs & Co. Barclays Wells Fargo Securities Citigroup Co-Managers ING Financial Markets Credit Agricole Securities J.P. Morgan Securities Danske Markets Mitsubishi UFJ Securities Morgan Stanley & Co. TD Securities RBS Securities U.S. Bancorp Investments Sandler O'Neil Partners Banca IMI S.p.A Standard Chartered Bank Commerz Markets UniCredit Capital Markets (2) Names of Issuers: Johnson Controls Inc. (3) Title of Securities: JCI 3.625 07/02/24, C#478373AC7 (4) Date of First Offering: 06/10/2014 (5) Amount of Total Offering: $500,000,000 (6) Unit Price of Offering: $99.948 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer's Operations: 129 years (9) Trade Date: 06/10/14 (10) Portfolio Assets on Trade Date: $554,970,984.22 (11) Price Paid per Unit: $99.948 1 (12) Total Price Paid by Portfolio: 460,000 bonds @ $99.948 $459,760.80 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.948 $12,993,240.00 (14) % of Portfolio Assets Applied to Purchase 0.099% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 129 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Goldman, Sacs & Co. Barclays Wells Fargo Securities Citigroup Co-Managers ING Financial Markets Credit Agricole Securities J.P. Morgan Securities Danske Markets Mitsubishi UFJ Securities Morgan Stanley & Co. TD Securities RBS Securities U.S. Bancorp Investments Sandler O'Neil Partners Banca IMI S.p.A Standard Chartered Bank Commerz Markets UniCredit Capital Markets (2) Names of Issuers: Johnson Controls Inc. (3) Title of Securities: JCI 4.625 07/02/44, C#478373AD5 (4) Date of First Offering: 06/10/2014 (5) Amount of Total Offering: $450,000,000 (6) Unit Price of Offering: $99.418 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 129 years (9) Trade Date: 06/10/14 (10) Portfolio Assets on Trade Date: $554,970,984.22 (11) Price Paid per Unit: $99.418 1 (12) Total Price Paid by Portfolio: 530,000 bonds @ $99.418 $526,915.40 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.418 $14,912,700.00 (14) % of Portfolio Assets Applied to Purchase 0.095% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 129 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Goldman, Sacs & Co. Barclays Wells Fargo Securities Citigroup Co-Managers ING Financial Markets Credit Agricole Securities J.P. Morgan Securities Danske Markets Mitsubishi UFJ Securities Morgan Stanley & Co. TD Securities RBS Securities U.S. Bancorp Investments Sandler O'Neil Partners Banca IMI S.p.A Standard Chartered Bank Commerz Markets UniCredit Capital Markets (2) Names of Issuers: Johnson Controls Inc. (3) Title of Securities: JCI 4.95 07/02/64, C#478373AE3 (4) Date of First Offering: 06/10/2014 (5) Amount of Total Offering: $450,000,000 (6) Unit Price of Offering: $99.794 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (1.00%). (8) Years of Issuer's Operations: 129 years (9) Trade Date: 06/10/14 (10) Portfolio Assets on Trade Date: $554,970,984.22 (11) Price Paid per Unit: $99.794 1 (12) Total Price Paid by Portfolio: 325,000 bonds @ $99.794 $324,330.50 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.794 $9,979,400.00 (14) % of Portfolio Assets Applied to Purchase 0.058% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 129 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch SMBC Nikko Securities Mizuho Securities Wells Fargo Securities Co-Managers Banco Santander Lloyds Capital Markets Barclays Capita TD Securities Deutsche Bank U.S. Bancorp Investments DNB Capital (2) Names of Issuers: Actavis Funding SCS (3) Title of Securities: ACT 1.3 06/15/17 144A, C#00507UAA9 (4) Date of First Offering: 06/10/2014 (5) Amount of Total Offering: $500,000,000 (6) Unit Price of Offering: $99.74 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450%). (8) Years of Issuer's Operations: 30 years (9) Trade Date: 06/10/14 (10) Portfolio Assets on Trade Date: $554,970,984.22 (11) Price Paid per Unit: $99.74 (12) Total Price Paid by Portfolio: 945,000 bonds @ $99.74 $942,543.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.74 $24,935,000.00 (14) % of Portfolio Assets Applied to Purchase 0.170% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch RBS Securities HSBC Securities SMBC Nikko Securities Mitsubishi UFJ Securities Wells Fargo Securities Mizuho Securities Co-Managers Banco Santander Lloyds Capital Markets Barclays Capital TD Securities Deutsche Bank U.S. Bancorp Investments DNB Capital (2) Names of Issuers: Actavis Funding SCS (3) Title of Securities: ACT 2.45 06/15/19 144A, C#00507UAC5 (4) Date of First Offering: 06/10/2014 (5) Amount of Total Offering: $500,000,000 (6) Unit Price of Offering: $99.716 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). (8) Years of Issuer's Operations: 30 years (9) Trade Date: 06/10/14 (10) Portfolio Assets on Trade Date: $554,970,984.22 (11) Price Paid per Unit: $99.716 (12) Total Price Paid by Portfolio: 380,000 bonds @ $99.716 $378,920.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.716 $9,971,600.00 (14) % of Portfolio Assets Applied to Purchase 0.068% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch RBS Securities HSBC Securities SMBC Nikko Securities Mitsubishi UFJ Securities Wells Fargo Securities Mizuho Securities Co-Managers Banco Santander Lloyds Capital Markets Barclays Capital TD Securities Deutsche Bank U.S. Bancorp Investments DNB Capital (2) Names of Issuers: Actavis Funding SCS (3) Title of Securities: ACT 3.85 06/15/24 144A, C#00507UAE1 (4) Date of First Offering: 06/10/2014 (5) Amount of Total Offering: $1,200,000,000 (6) Unit Price of Offering: $99.623 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer's Operations: 30 years (9) Trade Date: 06/10/14 (10) Portfolio Assets on Trade Date: $554,970,984.22 (11) Price Paid per Unit: $99.623 (12) Total Price Paid by Portfolio: 755,000 bonds @ $99.623 $752,153.65 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 23,000,000 bonds @ $99.623 $22,913,290.00 (14) % of Portfolio Assets Applied to Purchase 0.136% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch RBS Securities HSBC Securities SMBC Nikko Securities Mitsubishi UFJ Securities Wells Fargo Securities Mizuho Securities Co-Managers Banco Santander Lloyds Capital Markets Barclays Capital TD Securities Deutsche Bank U.S. Bancorp Investments DNB Capital (2) Names of Issuers: Actavis Funding SCS (3) Title of Securities: ACT 4.85 06/15/44 144A, C#00507UAG6 (4) Date of First Offering: 06/10/2014 (5) Amount of Total Offering: $1,500,000,000 (6) Unit Price of Offering: $98.894 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 30 years (9) Trade Date: 06/10/14 (10) Portfolio Assets on Trade Date: $554,970,984.22 (11) Price Paid per Unit: $98.894 (12) Total Price Paid by Portfolio: 370,000 bonds @ $98.894 $365,907.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $98.894 $14,834,100.00 (14) % of Portfolio Assets Applied to Purchase 0.066% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Banco Santander PNC Capital BofA Merrill Lynch Wells Fargo Securities J.P. Morgan Securities Co-Managers Comerica Securities RBS Fifth Third Securities SMBC Nikko Mitsubishi UFJ Securities U.S. Bancorp Mizuho Securities (2) Names of Issuers: Penske Trust Leasing (3) Title of Securities: PENSKE 2.5 06/15/19 144A, C#709599AQ7 (4) Date of First Offering: 06/12/2014 (5) Amount of Total Offering: $500,000,000 (6) Unit Price of Offering: $99.972 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.50%). (8) Years of Issuer's Operations: 45 years (9) Trade Date: 06/12/14 (10) Portfolio Assets on Trade Date: $556,256,820.37 (11) Price Paid per Unit: $99.972 (12) Total Price Paid by Portfolio: 805,000 bonds @ $99.972 $804,774.60 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 23,000,000 bonds @ $99.972 $22,993,560.00 (14) % of Portfolio Assets Applied to Purchase 0.145% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 45 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch J.P. Morgan Securities Deutsche Bank UBS Securities Jefferies U.S. Bancorp SunTrust Wells Fargo Securities Co-Managers BNY Mellon Capital Markets BBVA Securities Mitsubishi UFJ Securities Fifth Third Securities Regions Securities Mizuho Securities BB&T Capital Markets SMBC Nikko Securities (2) Names of Issuers: ERP Operating Limited Partnership (3) Title of Securities: EQR 4.5 07/01/44, C#26884ABB8 (4) Date of First Offering: 06/16/2014 (5) Amount of Total Offering: $750,000,000 (6) Unit Price of Offering: $99.297 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer's Operations: 45 years (9) Trade Date: 06/16/14 (10) Portfolio Assets on Trade Date: $556,317,530.03 (11) Price Paid per Unit: $99.297 (12) Total Price Paid by Portfolio: 170,000 bonds @ $99.297 $168,804.90 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 6,750,000 bonds @ $99.297 $6,702,547.50 (14) % of Portfolio Assets Applied to Purchase 0.030% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 45 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Banca IMI J.P. Morgan Securities Barclays Bank Morgan Stanley Goldman, Sachs & Co. Wells Fargo Securities Co-Managers (2) Names of Issuers: Intesa Sanpaolo (3) Title of Securities: ISPIM 5.017 06/26/24 144A, C#46115HAT4 (4) Date of First Offering: 06/19/2014 (5) Amount of Total Offering: $2,000,000,000 (6) Unit Price of Offering: $100.000 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.55%). (8) Years of Issuer's Operations: 7 years (9) Trade Date: 06/19/14 (10) Portfolio Assets on Trade Date: $535,056,779.07 (11) Price Paid per Unit: $100.000 (12) Total Price Paid by Portfolio: 755,000 bonds @ $100.000 $755,000.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $100.000 $20,000,000.00 1 (14) % of Portfolio Assets Applied to Purchase 0.141% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books Jefferies U.S. Bancorp J.P. Morgan Wells Fargo Securities Co-Managers BBVA Securities Fifth Third Securities BMO Capital Markets Regions Securities Capital One Securities Scotia Capital USA (2) Names of Issuers: Healthcare Trust of America Holdings, LP (3) Title of Securities: HTA 3.375 07/15/21, C#42225UAC8 (4) Date of First Offering: 06/23/2014 (5) Amount of Total Offering: $300,000,000 (6) Unit Price of Offering: $99.205 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.625%). (8) Years of Issuer's Operations: 8 years (9) Trade Date: 06/23/14 (10) Portfolio Assets on Trade Date: $535,231,831.53 (11) Price Paid per Unit: $99.205 (12) Total Price Paid by Portfolio: 375,000 bonds @ $99.205 $372,018.75 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.205 $11,904,600.00 1 (14) % of Portfolio Assets Applied to Purchase 0.070% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 8 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital Mitsubishi UFJ Securities Citigroup Global Markets Morgan Stanley Goldman, Sachs & Co. RBS Securities Co-Managers BNY Mellon Capital SG Americas Securities Credit Agricole Securities Standard Chartered Bank Fifth Third Securities UniCredit Capital Market Mizuho Securities Wells Fargo Securities Rabo Securities Williams Capital Group Santander (2) Names of Issuers: Monsanto Company (3) Title of Securities : MON 2.125 07/15/19, C#61166WAS0 (4) Date of First Offering: 06/26/2014 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: $99.99 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). (8) Years of Issuers Operations : 113 years (9) Trade Date: 06/26/14 (10) Portfolio Assets on Trade Date: $516,325,086.69 (11) Price Paid per Unit: $99.99 (12) Total Price Paid by Portfolio: 475,000 bonds @ $99.99 $474,952.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.99 $14,998,500.00 (14) % of Portfolio Assets Applied to Purchase 0.092% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 113 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital Mitsubishi UFJ Securities Citigroup Global Markets Morgan Stanley Goldman, Sachs & Co. RBS Securities Co-Managers BNY Mellon Capital SG Americas Securities Credit Agricole Securities Standard Chartered Bank Fifth Third Securities UniCredit Capital Market Mizuho Securities Wells Fargo Securities Rabo Securities Williams Capital Group Santander (2) Names of Issuers: Monsanto Company (3) Title of Securities : MON 3.375 07/15/24, C#61166WAU5 (4) Date of First Offering: 06/26/2014 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: $99.94 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuers Operations : 113 years (9) Trade Date: 06/26/14 (10) Portfolio Assets on Trade Date: $516,325,086.69 (11) Price Paid per Unit: $99.94 (12) Total Price Paid by Portfolio: 315,000 bonds @ $99.94 $314,811.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.94 $12,992,200.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 113 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital Mitsubishi UFJ Securities Citigroup Global Markets Morgan Stanley Goldman, Sachs & Co. RBS Securities Co-Managers BNY Mellon Capital SG Americas Securities Credit Agricole Securities Standard Chartered Bank Fifth Third Securities UniCredit Capital Market Mizuho Securities Wells Fargo Securities Rabo Securities Williams Capital Group Santander (2) Names of Issuers: Monsanto Company (3) Title of Securities : MON 4.2 07/15/34, C#61166WAN1 (4) Date of First Offering: 06/26/2014 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: $99.355 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuers Operations : 113 years (9) Trade Date: 06/26/14 (10) Portfolio Assets on Trade Date: $516,325,086.69 (11) Price Paid per Unit: $99.355 (12) Total Price Paid by Portfolio: 190,000 bonds @ $99.355 $188,774.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.355 $6,954,850.00 (14) % of Portfolio Assets Applied to Purchase 0.037% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 113 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Wells Fargo Securities J.P. Morgan Co-Managers BNP Paribas Mitsubishi UFJ Securities Citigroup Morgan Stanley Deutsche Bank Securities RBC Capital Markets RBS Securities Santander Barclays Standard Chartered Bank Credit Suisse SunTrust Robinson Humphrey HSBC Securities (2) Names of Issuers: Oracle Corporation (3) Title of Securities: ORCL 2.25 10/08/19, C#68389XAX3 (4) Date of First Offering: 06/30/2014 (5) Amount of Total Offering: $2,000,000,000 (6) Unit Price of Offering: $99.888 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). (8) Years of Issuer's Operations: 37 years (9) Trade Date: 06/30/14 (10) Portfolio Assets on Trade Date: $506,171,616.71 (11) Price Paid per Unit: $99.888 (12) Total Price Paid by Portfolio: 1,580,000 bonds @ $99.888 $1,578,230.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 50,000,000 bonds @ $99.888 $49,944,000.00 (14) % of Portfolio Assets Applied to Purchase 0.312% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 37 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Wells Fargo Securities J.P. Morgan Co-Managers BNP Paribas Mitsubishi UFJ Securities Citigroup Morgan Stanley Deutsche Bank Securities RBC Capital Markets RBS Securities Santander Barclays Standard Chartered Bank Credit Suisse SunTrust Robinson Humphrey HSBC Securities (2) Names of Issuers: Oracle Corporation (3) Title of Securities: ORCL 3.4 07/08/24, C#68389XAU9 (4) Date of First Offering: 06/30/2014 (5) Amount of Total Offering: $2,000,000,000 (6) Unit Price of Offering: $99.773 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.40%). (8) Years of Issuer's Operations: 37 years (9) Trade Date: 06/30/14 (10) Portfolio Assets on Trade Date: $506,171,616.71 (11) Price Paid per Unit: $99.773 (12) Total Price Paid by Portfolio: 785,000 bonds @ $99.773 $783,218.05 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.773 $29,931,900.00 (14) % of Portfolio Assets Applied to Purchase 0.155% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 37 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JointLeadManagers-Books BofA Merrill Lynch Wells Fargo Securities J.P. Morgan Co-Managers BNP Paribas Mitsubishi UFJ Securities Citigroup Morgan Stanley Deutsche Bank Securities RBC Capital Markets RBS Securities Santander Barclays Standard Chartered Bank Credit Suisse SunTrust Robinson Humphrey HSBC Securities (2) Names of Issuers: Oracle Corporation (3) Title of Securities: ORCL 4.3 07/08/34, C#68389XAV7 (4) Date of First Offering: 06/30/2014 (5) Amount of Total Offering: $1,750,000,000 (6) Unit Price of Offering: $99.960 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.70%). (8) Years of Issuer's Operations: 37 years (9) Trade Date: 06/30/14 (10) Portfolio Assets on Trade Date: $506,171,616.71 (11) Price Paid per Unit: $99.960 (12) Total Price Paid by Portfolio: 450,000 bonds @ $99.960 $449,820.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 24,000,000 bonds @ $99.960 $23,990,400.00 (14) % of Portfolio Assets Applied to Purchase 0.089% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 37 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust's Rule 10f-3 procedures. 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities J.P. Morgan Co-Managers BNP Paribas Mitsubishi UFJ Securities Citigroup Morgan Stanley Deutsche Bank Securities RBC Capital Markets RBS Securities Santander Barclays Standard Chartered Bank Credit Suisse SunTrust Robinson Humphrey HSBC Securities (2) Names of Issuers: Oracle Corporation (3) Title of Securities : ORCL 4.5 07/08/44, C#68389XAW5 (4) Date of First Offering: 06/30/2014 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: $99.951 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75%). (8) Years of Issuers Operations : 37 years (9) Trade Date: 06/30/14 (10) Portfolio Assets on Trade Date: $506,171,616.71 (11) Price Paid per Unit: $99.951 (12) Total Price Paid by Portfolio: 300,000 bonds @ $99.951 $299,853.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.951 $12,993,630.00 (14) % of Portfolio Assets Applied to Purchase 0.059% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 37 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. 2
